Exhibit 10.1

 


 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of December 28, 2007
 
among
 
MIDDLEBY MARSHALL INC.,
 
THE MIDDLEBY CORPORATION,
 
VARIOUS FINANCIAL INSTITUTIONS,
 
WELLS FARGO BANK, N.A.,
as Syndication Agent,


ROYAL BANK OF CANADA,
and
RBS CITIZENS, N.A.,
as Co-Documentation Agents,


FIFTH THIRD BANK
and
NATIONAL CITY BANK
as Co-Agents


and
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, Issuing Lender and Swing Line Lender
 




 


 
BANC OF AMERICA SECURITIES LLC
 
Lead Arranger and Book Manager
 


 

--------------------------------------------------------------------------------








CONTENTS
     
Clause
 
Page
     
SECTION 1
DEFINITIONS
1
1.1
Definitions
1
1.2
Other Interpretive Provisions
15
1.3
Allocation of Loans and Percentages at the Effective Time
16
SECTION 2
COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION PROCEDURES; LETTER OF
CREDIT PROCEDURES; SWING LINE LOANS
17
2.1
Commitments
17
2.1.1
Revolving Loans
17
2.1.2
L/C Commitment
17
2.2
Loan Procedures
17
2.2.1
Various Types of Loans
17
2.2.2
Borrowing Procedures
18
2.2.3
Conversion and Continuation Procedures
18
2.3
Letter of Credit Procedures
19
2.3.1
L/C Applications
19
2.3.2
Participations in Letters of Credit
20
2.3.3
Reimbursement Obligations
20
2.3.4
Limitation on Obligations of Issuing Lenders
20
2.3.5
Funding by Lenders to Issuing Lenders
21
2.3.6
Information regarding Letters of Credit
21
2.3.7
Joint Applications
21
2.3.8
Applicability of ISP and UCP
22
2.4
Swing Line Loans
22
2.4.1
Swing Line Loans
22
2.4.2
Swing Line Loan Procedures
22
2.4.3
Refunding of, or Funding of Participations in, Swing Line Loans
22
2.4.4
Repayment of Participations
23
2.4.5
Participation Obligations Unconditional
23
2.5
Commitments Several
23
2.6
Certain Conditions
24
SECTION 3
RECORDKEEPING
24
SECTION 4
INTEREST
24
4.1
Interest Rates
24
4.2
Interest Payment Dates
24
4.3
Setting and Notice of Eurodollar Rates
24
4.4
Computation of Interest
25



 
i

--------------------------------------------------------------------------------



 
CONTENTS
     
Clause
 
Page
     
SECTION 5
FEES
25
5.1
Commitment Fee
25
5.2
Letter of Credit Fees
25
5.3
Up-Front Fees
25
5.4
Administrative Agent’s and Lead Arranger’s Fees
26
SECTION 6
REPAYMENT OF LOANS; REDUCTION AND TERMINATION OF THE COMMITMENTS; PREPAYMENTS
26
6.1
Repayment of Loans
26
6.2
Changes in the Commitment Amount
26
6.2.1
Voluntary Reductions and Termination of the Commitment Amount
26
6.2.2
Increase in the Commitment Amount
26
6.3
Prepayments
27
6.3.1
Voluntary Prepayments
27
SECTION 7
MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
27
7.1
Making of Payments
27
7.2
Application of Certain Payments
28
7.3
Due Date Extension
28
7.4
Setoff
28
7.5
Proration of Payments
28
7.6
Taxes
28
7.7
Non-Receipt of Funds by Administrative Agent
30
SECTION 8
INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS
30
8.1
Increased Costs
31
8.2
Basis for Determining Interest Rate Inadequate or Unfair
32
8.3
Changes in Law Rendering Eurodollar Loans Unlawful
32
8.4
Funding Losses
33
8.5
Right of Lenders to Fund through Other Offices
33
8.6
Discretion of Lenders as to Manner of Funding
33
8.7
Mitigation of Circumstances; Replacement of Affected Lender
34
8.8
Conclusiveness of Statements; Survival of Provisions
34
SECTION 9
REPRESENTATIONS AND WARRANTIES
34
9.1
Organization, etc.
34
9.2
Authorization; No Conflict
35
9.3
Validity and Binding Nature
35
9.4
Financial Condition
35
9.5
No Material Adverse Change
35

 
 
ii

--------------------------------------------------------------------------------



 
CONTENTS
     
Clause
 
Page
     
9.6
Litigation and Contingent Liabilities
35
9.7
Ownership of Properties; Liens
36
9.8
Subsidiaries
36
9.9
Pension Plans
36
9.10
Investment Company Act
36
9.11
Regulation U
36
9.12
Taxes
36
9.13
Solvency, etc
37
9.14
Environmental Matters
37
9.15
Information
37
9.16
No Default
38
9.17
No Burdensome Restrictions
38
SECTION 10
COVENANTS
38
10.1
Reports, Certificates and Other Information
38
10.1.1
Audit Report
38
10.1.2
Quarterly Reports
38
10.1.3
Compliance Certificates
38
10.1.4
Reports to SEC and to Shareholders
39
10.1.5
Notice of Default, Litigation, ERISA and Environmental Matters
39
10.1.6
Subsidiaries
40
10.1.7
Management Reports
40
10.1.8
Projections
40
10.1.9
Other Information
40
10.2
Books, Records and Inspections
40
10.3
Insurance
40
10.4
Compliance with Laws, Material Contracts; Payment of Taxes and Liabilities
41
10.5
Maintenance of Existence, etc
41
10.6
Financial Covenants
41
10.6.1
Fixed Charge Coverage Ratio
41
10.6.2
Leverage Ratio
41
10.7
Limitations on Debt
41
10.8
Liens
42
10.9
Restricted Payments
44
10.10
Mergers, Consolidations, Sales
44
10.11
Use of Proceeds; Restriction on Margin Stock
45

 
 
iii

--------------------------------------------------------------------------------




CONTENTS
     
Clause
 
Page
     
10.12
Further Assurances
45
10.13
Transactions with Affiliates
45
10.14
Employee Benefit Plans
46
10.15
Environmental Laws
46
10.16
Unconditional Purchase Obligations
46
10.17
Inconsistent Agreements
46
10.18
Business Activities
46
10.19
Advances and Other Investments
46
10.20
Foreign Subsidiaries
47
10.21
Amendments to Certain Documents
48
10.22
Real Estate Documents
48
SECTION 11
EFFECTIVENESS; CONDITIONS OF LENDING, ETC
48
11.1
Effectiveness
48
11.1.1
Resolutions
49
11.1.2
Other Consents, etc
49
11.1.3
Incumbency and Signature Certificates
49
11.1.4
Confirmation
49
11.1.5
Opinion of Counsel for the Loan Parties
49
11.1.6
Compliance Certificate
49
11.1.7
Other
49
11.2
Conditions to All Credit Extensions
49
11.2.2
Compliance with Representations and Warranties, No Default, etc.
49
11.2.3
Confirmatory Certificate
50
11.3
Conditions to Specified Credit Extension
50
SECTION 12
EVENTS OF DEFAULT AND THEIR EFFECT
50
12.1
Events of Default
51
12.1.1
Non-Payment of the Loans, etc
51
12.1.2
Non-Payment of Other Debt
51
12.1.3
Bankruptcy, Insolvency, etc
51
12.1.4
Non-Compliance with Provisions of This Agreement
51
12.1.5
Representations and Warranties
51
12.1.6
Pension Plans
52
12.1.7
Judgments
52
12.1.8
Invalidity of Subsidiary Guaranty, etc
52
12.1.9
Invalidity of Collateral Documents, etc
52
12.1.10
Change in Control
52

 
 
iv

--------------------------------------------------------------------------------


 
CONTENTS
     
Clause
 
Page
     
12.2
Effect of Event of Default
52
SECTION 13
PARENT GUARANTY
53
13.1
The Guaranty
53
13.2
Guaranty Unconditional
53
13.3
Discharge Only Upon Payment In Full; Reinstatement In Certain Circumstances
54
13.4
Waiver by the Parent
54
13.5
Delay of Subrogation
54
13.6
Stay of Acceleration
54
SECTION 14
THE ADMINISTRATIVE AGENT
54
14.1
Appointment and Authorization
55
14.2
Delegation of Duties
55
14.3
Liability of Administrative Agent
55
14.4
Reliance by Administrative Agent
56
14.5
Notice of Default
56
14.6
Credit Decision
56
14.7
Indemnification
57
14.8
Administrative Agent in Individual Capacity
58
14.9
Successor Administrative Agent
58
14.10
Withholding Tax
58
14.11
Collateral Matters
60
14.12
Other Agents
60
SECTION 15
GENERAL
60
15.1
Waiver; Amendments
60
15.2
Confirmations
61
15.3
Notices
61
15.4
Computations
62
15.5
Regulation U
62
15.6
Costs, Expenses and Taxes
62
15.7
Subsidiary References
62
15.8
Captions
62
15.9
Assignments; Participations
62
15.9.1
Assignments
63
15.9.2
Participations
64
15.10
Governing Law
65
15.11
Counterparts
65

 
 
 
v

--------------------------------------------------------------------------------




CONTENTS
     
Clause
 
Page
     
15.12
Successors and Assigns
65
15.13
Indemnification by the Company
65
15.14
Forum Selection and Consent to Jurisdiction
66
15.15
Waiver of Jury Trial
66
15.16
USA PATRIOT ACT NOTICE
66








vi

--------------------------------------------------------------------------------


 
 
SCHEDULES
 
SCHEDULE 1.1
Pricing Schedule
SCHEDULE 2.1
Lenders and Initial Commitments and Percentages
SCHEDULE 9.6
Litigation and Contingent Liabilities
SCHEDULE 9.7
Ownership of Properties; Liens
SCHEDULE 9.8
Subsidiaries
SCHEDULE 9.14
Environmental Matters
SCHEDULE 10.7(h)
Existing Debt
SCHEDULE 10.8
Existing Liens
SCHEDULE 10.19
Existing Investments
SCHEDULE 15.3

Addresses for Notices

 
 
EXHIBITS
 
EXHIBIT A
Form of Compliance Certificate
EXHIBIT B
Copy of Subsidiary Guaranty
EXHIBIT C
Copy of Security Agreement
EXHIBIT D
Copy of U.S. Pledge Agreement
EXHIBIT E
Form of Assignment Agreement
EXHIBIT F
Form of Confirmation
EXHIBIT G
Form of Increase Request



 
vii

--------------------------------------------------------------------------------


 
 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 28, 2007
(this “Agreement”) is among MIDDLEBY MARSHALL INC., a Delaware corporation (the
“Company”), THE MIDDLEBY CORPORATION, a Delaware corporation (the “Parent”),
each financial institution that from time to time becomes a party hereto as a
lender (each a “Lender”) and BANK OF AMERICA, N.A. (in its individual capacity,
“Bank of America”), as administrative agent for the Lenders.
 
WHEREAS, the Company, the Parent, various financial institutions and Bank of
America, as administrative agent, have entered into a third amended and restated
credit agreement dated as of December 23, 2004 (the “Existing Credit
Agreement”);
 
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to this Agreement; and
 
WHEREAS, the parties hereto intend that this Agreement and the documents
executed in connection herewith not effect a novation of the obligations of the
Company and the Parent under the Existing Credit Agreement, but merely a
restatement of and, where applicable, an amendment to the terms governing such
obligations;
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt of which are hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1    DEFINITIONS.
 
1.1      Definitions.  When used herein the following terms shall have the
following meanings:
 
Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).
 
Administrative Agent means Bank of America in its capacity as administrative
agent for the Lenders hereunder and any successor thereto in such capacity.
 
Affected Lender means any Lender (a) that is a Defaulting Lender and/or (b) that
has given notice to the Company (which has not been rescinded) of (i) any
obligation by the Company to pay any amount pursuant to Section 7.6 or 8.1 or
(ii) the occurrence of any circumstance of the nature described in Section 8.2
or 8.3.
 
Affiliate of any Person means (i) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (ii) any officer or director of such Person.
 
 
1

--------------------------------------------------------------------------------


 
Agent-Related Persons means Bank of America or any successor agent arising under
Section 14.9, together with their respective Affiliates (including, in the case
of Bank of America, Banc of America Securities LLC), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
 
Agreement - see the Preamble.
 
Assignee - see Section 15.9.1.
 
Assignment Agreement - see Section 15.9.1.
 
Bank of America - see the Preamble.
 
Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.
 
Base Rate Loan means a Loan that bears interest at or by reference to the Base
Rate.
 
Business Day means any day (other than a Saturday or Sunday) on which Bank of
America is open for commercial banking business in Chicago, Charlotte, Dallas
and New York and, in the case of a Business Day which relates to a Eurodollar
Loan, on which dealings are carried on in the London interbank eurodollar
market.
 
Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Parent, but excluding expenditures made in connection with (a) the
replacement, substitution or restoration of assets to the extent financed (i)
from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (ii) with awards
of compensation arising from the taking by eminent domain or condemnation of the
assets being replaced or (b) any Permitted Acquisition.
 
Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is or should be accounted for as a capital
lease on the balance sheet of such Person.
 
Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Group or P-l by Moody’s Investors Service, Inc. (or
carrying an equivalent rating by an internationally-recognized rating agency),
(c) any certificate of deposit (or time deposits represented by such
certificates of deposit) or bankers acceptance, maturing not more than one year
after such time, or overnight Federal Funds transactions or money market deposit
accounts that are issued or sold by, or maintained with, a Lender, (d) any
repurchase agreement entered into with any Lender which (i) is secured by a
fully perfected security interest in any obligation of the type described in any
of clauses (a) through (c) and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such Lender thereunder, (e) investments in short-term asset
 
2

--------------------------------------------------------------------------------


 
management accounts offered by any Lender for the purpose of investing in loans
to any corporation (other than the Parent or an Affiliate of the Parent), state
or municipality, in each case organized under the laws of any state of the
United States or of the District of Columbia, (f) securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any Lender, or (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition.
 
Change in Control means an event or series of events by which: (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of the Parent or
any Subsidiary, or any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of outstanding shares of voting stock of the Parent in excess of
25%; and (b) individuals who at the Effective Time were directors of the Parent
(the “Incumbent Board”) shall cease for any reason to constitute a majority of
the board of directors of the Parent; provided that any individual becoming a
director subsequent to the Effective Time whose election, or nomination for
election by the Parent’s shareholders, was approved by the requisite vote of the
then Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any “person” or “group” other than a solicitation for the election
of one or more directors by or on behalf of the board of directors.
 
Code means the Internal Revenue Code of 1986.
 
Collateral Access Agreement means an agreement, in form and substance reasonably
acceptable to the Administrative Agent, between the Administrative Agent and a
third party relating to inventory of the Company or any Subsidiary Guarantor
located on the property of such third party.
 
Collateral Documents means the U.S. Pledge Agreement, the Security Agreement,
each Mortgage and any other agreement pursuant to which any Loan Party grants
collateral to the Administrative Agent for the benefit of the Lenders.
 
Commitment means, as to any Lender, such Lender’s commitment to make Revolving
Loans, and to issue or participate in Letters of Credit and to participate in
Swing Line Loans, under this Agreement.  The amount of the Commitment of each
Lender as of the date of the execution and delivery of this Agreement is set
forth across from such Lender’s name on Schedule 2.1.
 
Commitment Amount means $450,000,000, as such amount may be changed from time to
time pursuant to the terms hereof.
 
3

--------------------------------------------------------------------------------


 
Commitment Fee Rate - see Schedule 1.1.
 
Company - see the Preamble.
 
Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.
 
Confirmation means a confirmation agreement substantially in the form of Exhibit
F.
 
Consolidated Net Income means, with respect to the Parent and its Subsidiaries
for any period, the net income (or loss) of the Parent and its Subsidiaries for
such period, excluding (a) any extraordinary gains during such period and (b)
any foreign exchange translation gains or losses that might appear on or be
reflected in the consolidated statement of earnings of the Parent and its
Subsidiaries on a consolidated basis for such period.
 
Controlled Group means all members of a controlled group of corporations and all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Parent, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
 
Credit Extension means the making of any Loan or the issuance of, increase in
the amount of or extension of the term of any Letter of Credit.
 
Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person (it being understood that if
such Person has not assumed or otherwise become personally liable for any such
indebtedness, the amount of the Debt of such Person in connection therewith
shall be limited to the lesser of the face amount of such indebtedness or the
fair market value of all property of such Person securing such indebtedness),
(e) all obligations, contingent or otherwise, with respect to the face amount of
all letters of credit (whether or not drawn) and banker’s acceptances issued for
the account of such Person (including the Letters of Credit), (f) all Hedging
Obligations of such Person, (g) all Suretyship Liabilities of such Person in
respect of obligations of the types referred to in clauses (a) through (f) and
(h) all Debt of any partnership in which such Person is a general partner.
 
Defaulting Lender means any Lender that (a) has failed to fund any portion of
the Loans, participations in Letters of Credit or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent, any Issuing Lender or the Swing Line Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
 
4

--------------------------------------------------------------------------------


 
Dollar and the sign “$” mean lawful money of the United States of America.
 
EBITDA means, for any period, Consolidated Net Income for such period plus to
the extent deducted in determining such Consolidated Net Income (and without
duplication), (i) Interest Expense, non-cash foreign exchange gains and losses,
non-cash equity compensation and non-cash losses with respect to Hedging
Obligations, income tax expense, depreciation and amortization for such period,
(ii) all charges in connection with the refinancing or repayment of Debt under
the Existing Credit Agreement, including the write-off of deferred financing
costs, (iii) the first $5,000,000 of non-recurring charges, fees and expenses
incurred after the date of this Agreement in connection with or relating to
acquisitions or dispositions and (iv) Goodwill Addbacks.
 
Effective Time - see Section 11.1.
 
Eligible Assignee means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000; (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000, provided that such bank
is acting through a branch or agency located in the United States; (c) a Person
that is primarily engaged in the business of commercial banking and that is (i)
a Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a Lender is a
Subsidiary or (iii) a Person of which a Lender is a Subsidiary; and (d) any
other Person approved by the Parent and the Administrative Agent, which
approvals shall not be unreasonably withheld.
 
Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release of
hazardous substances or injury to the environment.
 
Environmental Laws means all federal, state or local laws, statutes, common law
duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed and enforceable duties, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
relating to environmental matters.
 
ERISA means the Employee Retirement Income Security Act of 1974.
 
Eurocurrency Reserve Percentage means, with respect to any Eurodollar Loan for
any Interest Period, a percentage (expressed as a decimal) equal to the daily
average during such Interest Period of the percentage in effect on each day of
such Interest Period, as prescribed by the FRB, for determining the aggregate
maximum reserve requirements applicable to “Eurocurrency Liabilities” pursuant
to Regulation D of the FRB or any other then applicable regulation of the FRB
which prescribes reserve requirements applicable to “Eurocurrency Liabilities”
as presently defined in such Regulation D.
 
Eurodollar Loan means a Revolving Loan that bears interest at a rate determined
by reference to the Eurodollar Rate (Reserve Adjusted).
 
5

--------------------------------------------------------------------------------


 
Eurodollar Margin - see Schedule 1.1.
 
Eurodollar Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the Eurodollar Loans of such Lender
hereunder or, in the case of Bank of America, such other office or offices
through which it obtains quotes for purposes of determining the Eurodollar
Rate.  A Eurodollar Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.
 
Eurodollar Rate means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or another commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
 
Eurodollar Rate (Reserve Adjusted) means, with respect to any Eurodollar Loan
for any Interest Period, a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined pursuant to the following formula:
 
Eurodollar Rate     =      Eurodollar Rate
(Reserve Adjusted)           1-Eurocurrency
               Reserve Percentage
 
Event of Default means any of the events described in Section 12.1.
 
Exemption Representation - see Section 7.6(c).
 
Existing Credit Agreement - see the recitals.
 
Existing Lender - see Section 1.3(b).
 
Existing Letters of Credit means the letters of credit outstanding under the
Existing Credit Agreement immediately prior to the amendment and restatement
thereof pursuant hereto.
 
Existing Loans - see Section 1.3(b).
 
Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a
 
6

--------------------------------------------------------------------------------


 
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.
 
Fiscal Quarter means each 13-week period during a Fiscal Year, beginning with
the first day of such Fiscal Year.
 
Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on the Saturday closest to December
31 of each year.  References to a Fiscal Year with a number corresponding to any
calendar year (e.g., “Fiscal Year 2005”) refer to the Fiscal Year ending on the
Saturday closest to December 31 of such calendar year.
 
Fixed Charge Coverage Ratio means, as of the last day of any Computation Period,
the ratio of (a) the result of (i) Pro Forma EBITDA for such Computation Period
less (ii) Capital Expenditures for such Computation Period less (iii) cash
income tax expense for such Computation Period less (iv) dividends paid in cash
by the Parent during such Computation Period to (b) the sum of (i) Interest
Expense to the extent payable in cash for such Computation Period plus (ii) the
actual aggregate amount of all scheduled principal payments on Debt (other than
Debt permitted by Section 10.7(l)) made by the Parent and its Subsidiaries
during such Computation Period; provided that:
 
(x)            in calculating Capital Expenditures, capital expenditures of any
Person (or division or similar business unit) acquired by the Parent or any of
its Subsidiaries during such period shall be included on a pro forma basis for
such period and the capital expenditures of any Person (or division or similar
business unit) disposed of by the Parent or any of its Subsidiaries during such
period shall be excluded on a pro forma basis for such period; and
 
(y)            in calculating Interest Expense, any Debt incurred or assumed in
connection with any Acquisition shall be assumed to have been incurred or
assumed on the first day of such period and any Debt assumed by any Person
(other than the Parent or any of its Subsidiaries) in connection with the
disposition of any Person (or division or similar business unit) disposed of by
the Parent or any of its Subsidiaries during such period shall be assumed to
have been repaid on the first day of such period.
 
Foreign Subsidiary means each Subsidiary of the Parent which is organized under
the laws of any jurisdiction other than, and which is conducting the majority of
its business outside of, the United States or any political subdivision thereof.
 
FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.
 
Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
7

--------------------------------------------------------------------------------


 
Funded Debt means all Debt of the Parent and its Subsidiaries, excluding (i)
contingent obligations in respect of undrawn letters of credit and Suretyship
Liabilities (except, in each case, to the extent constituting Suretyship
Liabilities in respect of Debt of a Person other than the Company or any
Subsidiary), (ii) Hedging Obligations, (iii) Debt of the Company to Subsidiaries
and Debt of Subsidiaries to the Company or to other Subsidiaries and (iv) Debt
of Parent to the Company.
 
GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
 
Goodwill Addbacks means the first $50,000,000 in the aggregate of (a) non-cash
impairment charges and asset write-offs taken by the Company and its
Subsidiaries after the Effective Time pursuant to Financial Accounting Standards
Board Statement No. 142 ("Goodwill and Other Intangible Assets") or Financial
Accounting Standards Board Statement No. 144 ("Accounting for the Impairment or
Disposal of Long-Lived Assets") and (b) the amortization of intangibles by the
Company and its Subsidiaries after the Effective Time pursuant to Financial
Accounting Standards Board Statement No. 141 ("Business Combinations").
 
Governmental Authority means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority), any entity exercising executive, legislative, judicial,
regulatory or administrative functions of government.
 
Group - see Section 2.2.1.
 
Guaranteed Obligations means (a) all obligations of the Company to the
Administrative Agent or any Lender, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, which arise under this Agreement or any other Loan
Document (including with respect to the obligations described in Section 2.3.3)
and (b) all Hedging Obligations of the Company to any Lender or any affiliate of
a Lender.
 
Hedging Agreements means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect such Person against fluctuations in interest
rates, currency exchange rates or commodity prices.
 
Hedging Obligations means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.
 
Honor Date– see Section 2.3.3.
 
Immaterial Law means any provision of any Environmental Law the violation of
which will not (a) violate any judgment, decree or order which is binding upon
the Parent or any Subsidiary, (b) result in or threaten any injury to public
health or the environment or any material damage to the property of any Person
or (c) result in any liability or expense (other than any de
 
8

--------------------------------------------------------------------------------


 
minimis liability or expense) for the Parent or any Subsidiary; provided that no
provision of any Environmental Law shall be an Immaterial Law if the
Administrative Agent has notified the Parent or the Company that the Required
Lenders have determined in good faith that such provision is material.
 
Indemnified Liabilities means, with respect to any Person entitled to
indemnification hereunder, any and all actions, causes of action, suits, losses,
liabilities, damages and expenses (excluding taxes and related costs but
including reasonable attorneys’ fees and charges and, without duplication, the
reasonable allocated costs, and all reasonable disbursements, of internal
counsel) incurred by such Person as a result of (a) any Acquisition, merger or
similar transaction financed or proposed to be financed in whole or in part,
directly or indirectly, with the proceeds of any Loan, (b) the execution,
delivery, performance or enforcement of this Agreement or any other Loan
Document (without duplication of costs and expenses specifically referred to in
Section 15.6 and related taxes and other amounts), (c) any investigation,
litigation or proceeding (including any proceeding under any bankruptcy or
insolvency law and any appellate proceeding) related to this Agreement, the
Commitments, the Loans or the use of the proceeds thereof, the Letters of Credit
or any transaction or event related to any of the foregoing, whether or not such
Person is a party thereto, (d) the use, handling, release, emission, discharge,
transportation, storage, treatment or disposal of any hazardous substance at any
property owned, operated or leased by any Loan Party, (e) any violation of any
Environmental Laws resulting from, or related to, conditions at any property
owned, operated or leased by any Loan Party or the operations conducted thereon,
(f) the investigation, cleanup or remediation of offsite locations at which any
Loan Party or any of its predecessors in interest is alleged to have, directly
or indirectly, disposed of hazardous substances or (g) any Environmental Claim
asserted against any Loan Party or related to any property owned, operated or
leased by any Loan Party, except (in each case) to the extent that any of the
foregoing resulted from such indemnified Person’s gross negligence or willful
misconduct.
 
Interest Expense means, for any Computation Period, the consolidated interest
expense of the Parent and its Subsidiaries for such Computation Period
(including all imputed interest on Capital Leases).
 
Interest Period means, as to any Eurodollar Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a Eurodollar Loan
and ending on the date one week or one, two, three, six or, if available to all
Lenders, twelve months thereafter, as selected by the Company pursuant to
Section 2.2.2 or 2.2.3; provided that:
 
(i)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;
 
(ii)  any Interest Period for a Eurodollar Loan that begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period shall end on the last Business Day of the calendar month at
the end of such Interest Period;
 
9

--------------------------------------------------------------------------------


 
(iii)  the Company may not select any Interest Period for any Revolving Loan
which would extend beyond the scheduled Termination Date; and
 
Investment means, relative to any Person, (a) any loan or advance made by such
Person to any other Person (excluding prepaid expenses in the ordinary course of
business, accounts receivable arising in the ordinary course of business and
commission, travel, relocation or similar loans or advances made to directors,
officers and employees of the Parent or any of its Subsidiaries), (b) any
Suretyship Liability of such Person with respect to the obligations of another
Person, (c) any ownership or similar interest held by such Person in any other
Person and (d) deposits and the like relating to prospective Acquisitions.
 
ISP means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
Issuing Lender means Bank of America in its capacity as an issuer of Letters of
Credit hereunder and any other Lender which, with the written consent of the
Company and the Administrative Agent (such consents not to be unreasonably
withheld), is the issuer of one or more Letters of Credit.
 
L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the
applicable Issuing Lender at the time of such request for the type of letter of
credit requested; provided that to the extent any such letter of credit
application is inconsistent with any provision of this Agreement, the applicable
provision of this Agreement shall control.
 
LC Fee Rate - see Schedule 1.1.
 
Lead Arranger means Banc of America Securities LLC in its capacity as arranger
of the facilities hereunder.
 
Lender - see the Preamble.  References to the “Lenders” shall include the
Issuing Lenders and the Swing Line Lender; for purposes of clarification only,
to the extent that Bank of America (or any other Issuing Lender or successor
Swing Line Lender) may have rights or obligations in addition to those of the
other Lenders due to its status as an Issuing Lender or as Swing Line Lender,
its status as such will be specifically referenced.
 
Lender Party - see Section 15.13.
 
Letter of Credit - see Section 2.1.2.
 
Leverage Ratio means, as of the last day of any Fiscal Quarter, the ratio of (i)
Funded Debt as of such day to (ii) Pro Forma EBITDA for the Computation Period
ending on such day.
 
Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
 
10

--------------------------------------------------------------------------------


 
Loan means a Revolving Loan or a Swing Line Loan.
 
Loan Documents means this Agreement, the Subsidiary Guaranty, the Confirmation,
the L/C Applications and the Collateral Documents.
 
Loan Parties means the Parent, the Company and each Subsidiary Guarantor, and
“Loan Party” means any of them.
 
Margin Stock means any “margin stock” as defined in Regulation U of the FRB.
 
Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, condition (financial or
otherwise) or prospects of the Parent and its Subsidiaries taken as a whole, or
(b) a material adverse effect upon any substantial portion of the collateral
under the Collateral Documents or upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document (other than as a
result of a Person ceasing to be a Loan Party as a result of a transaction
permitted hereunder).
 
Merger Sub means New Cardinal Acquisition Sub Inc., a Delaware corporation.
 
Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property owned or
leased by the Company or any Subsidiary Guarantor.
 
Multiemployer Pension Plan means a multiemployer plan, as such term is defined
in Section 4001(a)(3) of ERISA, and to which the Company or any member of the
Controlled Group may have any liability.
 
Parent - see the Preamble.
 
Parent Guaranty means the guaranty of the Parent set forth in Section 13.
 
Participant - see Section 15.9.2.
 
PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.
 
Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Pension
Plan), and to which the Company or any member of the Controlled Group may have
any liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.
 
Percentage means, as to any Lender at any time, the percentage that (a) the
Commitment of such Lender (or, after termination of the Commitments, the
outstanding principal amount of such Lender’s Revolving Loans plus the amount of
such
 
11

--------------------------------------------------------------------------------


 
Lender’s participations in the principal amount of all Swing Line Loans and the
Stated Amount of all Letters of Credit) at such time is of (b) the Commitment
Amount (or, after termination of the Commitments, the Total Outstandings) at
such time.  The initial Percentage of each Lender is set forth across from such
Lender’s name on Schedule 2.1; provided that if and so long as any Lender is a
Defaulting Lender, such Lender’s Percentage shall be deemed for purposes of this
definition to be reduced to the extent of the defaulted amount and the
Percentage of the applicable Issuing Lender or the Swing Line Lender, as
applicable, shall be deemed for purposes of this definition to be increased to
the extent the Defaulting Lender has failed to make required payments to the
Issuing Lender or Swing Line Lender, as the case may be.
 
Permitted Acquisition means (a) the acquisition of the Target pursuant to the
Star Acquisition Agreement; (b) any Acquisition by the Company or any
wholly-owned Subsidiary where (i) the assets acquired are for use in, or the
Person acquired is engaged in, business activities permitted under Section
10.18; (ii) immediately before or after giving effect to such Acquisition, no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing; (iii) if the aggregate consideration paid by the Company and its
Subsidiaries (including any Debt assumed or issued in connection therewith, the
amount thereof to be calculated in accordance with GAAP, but excluding (x) any
common stock of the Parent or (y) any cash received substantially concurrently
with such Acquisition from the issuance of any common stock of the Parent) in
connection with such Acquisition (or any series of related Acquisitions) exceeds
$10,000,000, the Company shall have delivered to the Administrative Agent pro
forma financial statements giving effect to such Acquisition, which financial
statements shall (A) detail any related acquisition adjustments and add-backs to
be used to calculate Pro Forma EBITDA and (B) confirm compliance with clause
(ii) above after giving effect to the Acquisition; (iv) the total cash
consideration will not exceed 1.5x the Parent’s Pro Forma EBITDA (before giving
effect to the Acquisition) for the most recently completed period of four
consecutive quarters for which financial statements are available; and (v) the
board of directors (or similar governing body) of the Person to be acquired
shall have approved such Acquisition.
 
Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or other entity,
whether acting in an individual, fiduciary or other capacity.
 
Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America in Charlotte, North
Carolina, as its “prime rate”.  (The “prime rate” is a rate set by Bank of
America based upon various factors, including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.)  Any change in the “prime rate” announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
 
Pro Forma EBITDA means, for any period, EBITDA for such period adjusted as
follows:
 
(i)            the consolidated net income of any Person (or business unit)
acquired by the Company or any Subsidiary during such period (plus, to the
extent deducted in determining such consolidated net income, interest expense,
income tax expense,
 
12

--------------------------------------------------------------------------------


 
depreciation and amortization of such Person) shall be included on a proforma
basis for such period (assuming the consummation of each such Acquisition and
the incurrence or assumption of any Debt in connection therewith occurred on the
first day of such period) based upon (x) to the extent available, (I) the
audited consolidated balance sheet of such acquired Person and its consolidated
Subsidiaries (or such business unit) as at the end of the fiscal year of such
Person (or business unit) preceding such Acquisition and the related audited
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal year and (II) any subsequent unaudited financial statements for such
Person (or business unit) for the period prior to such Acquisition so long as
such statements were prepared on a basis consistent with the audited financial
statements referred to above or (y) to the extent the items listed in clause (x)
are not available, such historical financial statements and other information as
is disclosed to, and reasonably approved by, the Required Lenders; and
 
(ii)            the consolidated net income of any Person (or division or
similar business unit) disposed of by the Parent, the Company or any Subsidiary
during such period (plus, to the extent deducted in determining such
consolidated net income, interest expense, income tax expense, depreciation and
amortization of such Person (or division or business unit)) shall be excluded on
a proforma basis for such period (assuming the consummation of such disposition
occurred on the first day of such period).
 
Required Lenders means Lenders having an aggregate Percentage of more than 50%;
provided that the Commitments of, and (except as set forth in the definition of
Percentage) the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
 
Responsible Financial Officer means, as to any Person, the chief financial
officer, the treasurer or the controller of such Person.
 
Responsible Officer means, as to any Person, the chief executive officer,
president, any vice president, or any Responsible Financial Officer of such
Person.
 
Revolving Loan - see Section 2.1.1.
 
SEC means the Securities and Exchange Commission, or any governmental agency
succeeding to any of its principal functions.
 
Security Agreement means the security agreement among the Parent, the Company,
the Subsidiary Guarantors and the Administrative Agent, a copy of which is
attached as Exhibit C.
 
Star Acquisition Agreement means the Agreement and Plan of Merger dated as of
November 18, 2007 among the Company, the Merger Sub, the Target and Weston
Presidio Capital IV, L.P., including all schedules, annexes and exhibits
thereto.
 
Star Merger means the merger of Merger Sub with and into the Target pursuant to
the Star Acquisition Agreement.
 
13

--------------------------------------------------------------------------------


 
Star Termination means a “standard termination” pursuant to Section 4041(b) of
ERISA of the Star Manufacturing Salaried and Non-Union Hourly Employees Defined
Benefit Pension Plan so long as the aggregate amount of all payments required to
be made by the Parent and its Subsidiaries to cover any shortfall in the plan
assets of such Pension Plan does not exceed $5,000,000.
 
Stated Amount means, with respect to any Letter of Credit at any date of
determination, the maximum aggregate amount available for drawing thereunder at
any time during the remaining term of such Letter of Credit under any and all
circumstances (including after giving effect to any increase therein that may be
required by the terms thereof), plus the aggregate amount of all unreimbursed
payments and disbursements under such Letter of Credit.
 
Subordinated Debt means Debt of the Company or the Parent which has maturities
and other terms, and which is subordinated to the obligations of the
Company  and its Subsidiaries and the Parent, to the extent applicable,
hereunder and under the other Loan Documents in a manner, approved in writing by
the Required Lenders.
 
Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person and/or its other
Subsidiaries own, directly or indirectly, such number of outstanding shares or
other ownership interests as have more than 50% of the ordinary voting power for
the election of directors or other managers of such entity.  Unless the context
otherwise requires, each reference to Subsidiaries herein shall be a reference
to Subsidiaries of the Parent.
 
Subsidiary Guarantor means, on any day, each Subsidiary that has executed a
counterpart of the Subsidiary Guaranty on or prior to that day (or is required
to execute a counterpart of the Subsidiary Guaranty on that date) and that has
not been released therefrom in accordance with the terms hereof.
 
Subsidiary Guaranty means the guaranty issued by various Subsidiaries of the
Company, a copy of which is attached as Exhibit B.
 
Suretyship Liability means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than (a) customary indemnification
obligations arising in the ordinary course of business under leases and other
contracts and (b) by endorsements of instruments for deposit or collection in
the ordinary course of business), or guarantees the payment of dividends or
other distributions upon the shares of any other Person.  The amount of any
Person’s obligation in respect of any Suretyship Liability shall (subject to any
limitation set forth therein) be deemed to be the lesser of (i) the principal
amount of the debt, obligation or other liability supported thereby and (ii) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Suretyship Liability, unless such primary obligation
and the maximum amount for which such Person may be liable are not stated or
determinable, in which case the amount of such Suretyship Liability shall be
such Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.
 
14

--------------------------------------------------------------------------------


 
Swing Line Lender means Bank of America in its capacity as swing line lender
hereunder, together with any replacement swing line lender arising under Section
14.9.
 
Swing Line Loan - see Section 2.4.1.
 
Target means New Star International Holdings, Inc., a Delaware corporation.
 
Termination Date means the earlier to occur of (a) December 28, 2012 and (b)
such other date on which the Commitments terminate pursuant to Section 6 or 12.
 
Total Outstandings means, at any time, the aggregate outstanding principal
amount of all Revolving Loans and Swing Line Loans plus the aggregate Stated
Amount of all Letters of Credit.
 
Type of Loan or borrowing - see Section 2.2.1.  The types of Loans or borrowings
under this Agreement are as follows:  Base Rate Loans or borrowings and
Eurodollar Loans or borrowings.
 
Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or the giving of notice or both, constitute an Event of
Default.
 
Unreimbursed Amount– see Section 2.3.3.
 
Unrestricted Margin Stock means treasury stock of the Company.
 
U.S. Pledge Agreement means the pledge agreement among the Parent, the Company,
various domestic Subsidiaries and the Administrative Agent, a copy of which is
attached as Exhibit D.
 
1.2    Other Interpretive Provisions.  (a)  The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.
 
(b)    Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.
 
(c)    The term “including” is not limiting and means “including without
limitation.”
 
(d)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
 
(e)    Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement), other contractual instruments and organizational
documents shall be deemed to include all subsequent amendments, restatements and
other modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.
 
15

--------------------------------------------------------------------------------


 
(f)    This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
 
(g)    This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company, the Lenders and the other parties thereto and are the
products of all parties.  Accordingly, they shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or Lenders’ involvement in their preparation.
 
(h)    Unless otherwise specified, each reference to a time of day means such
time in Chicago, Illinois.
 
1.3    Allocation of Loans and Percentages at the Effective Time.
 
(a)    The Company and each Lender agree that, effective at the Effective Time,
(i) this Agreement shall amend and restate in its entirety the Existing Credit
Agreement and (ii) the outstanding Loans thereunder (and the participations in
Letters of Credit and Swing Line Loans thereunder), shall be allocated among the
Lenders in accordance with their respective Percentages.
 
(b)    To facilitate the allocation described in clause (a), at the Effective
Time, (i) all “Revolving Loans” under the Existing Credit Agreement (“Existing
Loans”) shall be deemed to be Revolving Loans, (ii) each Lender which is a party
to the Existing Credit Agreement (an “Existing Lender”) shall transfer to the
Administrative Agent an amount equal to the excess, if any, of such Lender’s pro
rata share (according to its Percentage) of the outstanding Revolving Loans
hereunder (including any Revolving Loans made at the Effective Time) over the
amount of all of such Lender’s Existing Loans, (iii) each Lender which is not a
party to the Existing Credit Agreement shall transfer to the Administrative
Agent an amount equal to such Lender’s pro rata share (according to its
Percentage) of the outstanding Revolving Loans hereunder (including any
Revolving Loans made at the Effective Time), (iv) the Administrative Agent shall
apply the funds received from the Lenders pursuant to clauses (ii) and (iii),
first, on behalf of the Lenders (pro rata according to the amount of the
applicable Existing Loans each is required to purchase to achieve the allocation
described in clause (a)), to purchase from each Existing Lender which has
Existing Loans in excess of such Lender’s pro rata share (according to its
Percentage) of the outstanding Revolving Loans hereunder (including any
Revolving Loans made at the Effective Time), a portion of such Existing Loans
equal to such excess, second, to pay to each Existing Lender all interest, fees
and other amounts (including amounts payable pursuant to Section 8.4 of the
Existing Credit Agreement, assuming for such purpose that the Existing Loans
were prepaid rather than allocated at the Effective Time) owed to such Existing
Lender under the Existing Credit Agreement (whether or not otherwise then due)
and, third, as the Company shall direct, and (v) all Revolving Loans shall
commence new Interest Periods in accordance with elections made by the Company
at least three Business Days prior to the date of the Effective Time pursuant to
the procedures applicable to conversions and continuations set forth in Section
2.2.3 (all as if the
 
16

--------------------------------------------------------------------------------


 
Existing Loans were continued or converted at the Effective Time).  To the
extent the Company fails to make a timely election pursuant to clause (v) of the
preceding sentence with respect to any Revolving Loans, such Loans shall be Base
Rate Loans.
 
SECTION 2    COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION PROCEDURES;
LETTER OF CREDIT PROCEDURES; SWING LINE LOANS.
 
2.1      Commitments.  On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
and/or participate in Credit Extensions to the Company as follows:
 
2.1.1   Revolving Loans.  Each Lender will make loans on a revolving basis to
the Company (“Revolving Loans”) from time to time before the Termination Date in
such Lender’s Percentage of such aggregate amounts as the Company may from time
to time request from all Lenders (it being understood that effective at the
Effective Time (and after giving effect to the transactions contemplated by
Section 1.3), each Lender shall have outstanding Revolving Loans in an amount
equal to its Percentage of the aggregate amount of all outstanding Revolving
Loans); provided that the Total Outstandings shall not at any time exceed the
Commitment Amount.  Amounts borrowed under this Section may be repaid and
thereafter reborrowed until the Termination Date.
 
2.1.2   L/C Commitment.  (a) The Issuing Lenders will issue standby and
commercial letters of credit, in each case containing such terms and conditions
as are permitted by this Agreement and are reasonably satisfactory to the
applicable Issuing Lender and the Company (collectively with the Existing
Letters of Credit, each a “Letter of Credit”), at the request of and for the
account of the Company (or jointly for the account of the Company and (i) the
Parent or (ii) any Subsidiary of the Company) from time to time before the date
which is 30 days prior to the scheduled Termination Date, and (b) as more fully
set forth in Section 2.3, each Lender agrees to purchase a participation in each
such Letter of Credit; provided that (x) the aggregate Stated Amount of all
Letters of Credit shall not at any time exceed $25,000,000 and (y) the Total
Outstandings shall not at any time exceed the Commitment Amount.
 
2.2      Loan Procedures.
 
2.2.1   Various Types of Loans.  Each Revolving Loan shall be either a Base Rate
Loan or a Eurodollar Loan (each a “type” of Loan), as the Company shall specify
in the related notice of borrowing or conversion pursuant to Section 2.2.2
or 2.2.3.  Eurodollar Loans having the same Interest Period are sometimes called
a “Group” or collectively “Groups”.  Base Rate Loans and Eurodollar Loans may be
outstanding at the same time; provided that (i) not more than 10 different
Groups of Eurodollar Loans shall be outstanding at any one time and (ii) the
aggregate principal amount of each Group of Eurodollar Loans shall at all times
be at least $3,000,000 and an integral multiple of $500,000.  All borrowings,
conversions and repayments of Loans shall be effected so that each Lender will
have a pro rata share (according to its Percentage) of all types and Groups of
Revolving Loans.
 
17

--------------------------------------------------------------------------------


 
2.2.2   Borrowing Procedures.  The Company shall give written notice or
telephonic notice (followed promptly by written confirmation thereof) to the
Administrative Agent of each proposed borrowing of Revolving Loans not later
than (a) in the case of a Base Rate borrowing, 10:00 A.M. on the proposed date
of such borrowing, and (b) in the case of a Eurodollar Rate borrowing,
10:00 A.M. at least three Business Days prior to the proposed date of such
borrowing.  Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable, and shall specify the date, amount
and type of borrowing and, in the case of a Eurodollar Rate borrowing, the
initial Interest Period therefor.  Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof.  Not later than 1:00 p.m.
on the date of a proposed borrowing, each Lender shall provide the
Administrative Agent at the office specified by the Administrative Agent with
immediately available funds covering such Lender’s Percentage of such borrowing
and, so long as the Administrative Agent has not received written notice that
the conditions precedent set forth in Section 11 with respect to such borrowing
have not been satisfied, the Administrative Agent shall pay over the requested
amount to the Company on the requested borrowing date.  Each borrowing shall be
on a Business Day.  Each  borrowing of Revolving Loans shall be in an aggregate
amount of at least $1,000,000 and an integral multiple of $100,000.
 
2.2.3   Conversion and Continuation Procedures.  (a) Subject to the provisions
of Section 2.2.1, the Company may, upon irrevocable written notice to the
Administrative Agent in accordance with clause (b) below:
 
(i)   elect, as of any Business Day, to convert any outstanding Revolving Loan
into a Loan of the other type; or
 
(ii)   elect, as of the last day of the applicable Interest Period, to continue
any Group of Eurodollar Loans having an Interest Period expiring on such day (or
any part thereof in an aggregate amount not less than $3,000,000 or a higher
integral multiple of $500,000) for a new Interest Period.
 
(b)      The Company shall give written or telephonic (followed promptly by
written confirmation thereof) notice to the Administrative Agent of each
proposed conversion or continuation not later than (i) in the case of conversion
into Base Rate Loans, 10:00 a.m. on the proposed date of such conversion; and
(ii) in the case of a conversion into or continuation of Eurodollar Loans, 10:00
a.m. at least three Business Days prior to the proposed date of such conversion
or continuation, specifying in each case:
 
(1)  
the proposed date of conversion or continuation;

 
(2)  
the aggregate amount of Revolving Loans to be converted or continued;

 
(3)  
the type of Revolving Loans resulting from the proposed conversion or
continuation; and

 
(4)  
in the case of conversion into, or continuation of, Eurodollar Loans, the
duration of the requested Interest Period therefor.

 
(c)    If upon expiration of any Interest Period applicable to any Eurodollar
Loan, the Company has failed to select timely a new Interest Period to be
applicable to such Eurodollar Loan, the Company shall be deemed to have elected
to convert such Eurodollar Loan into a Base Rate Loan effective on the last day
of such Interest Period.
 
18

--------------------------------------------------------------------------------


 
(d)      The Administrative Agent will promptly notify each Lender of its
receipt of a notice of conversion or continuation pursuant to this Section 2.2.3
or, if no timely notice is provided by the Company, of the details of any
automatic conversion.
 
(e)      Unless the Required Lenders otherwise consent, the Company may not
elect to have a Loan converted into or continued as a Eurodollar Loan during the
existence of any Event of Default or Unmatured Event of Default.
 
2.3      Letter of Credit Procedures.
 
2.3.1   L/C Applications.  The Company shall give notice to the Administrative
Agent and the applicable Issuing Lender of the proposed issuance of each Letter
of Credit on a Business Day which is at least three Business Days (or such
lesser number of days as the Administrative Agent and such Issuing Lender shall
agree in any particular instance) prior to the proposed date of issuance of such
Letter of Credit.  Each such notice shall be accompanied by an L/C Application,
duly executed by the Company and in all respects reasonably satisfactory to the
Administrative Agent and the applicable Issuing Lender, together with such other
documentation as the Administrative Agent or such Issuing Lender may reasonably
request in support thereof, it being understood that each L/C Application shall
specify, among other things, the date on which the proposed Letter of Credit is
to be issued, the expiration date of such Letter of Credit (which shall not be
later than seven days prior to the scheduled Termination Date) and whether such
Letter of Credit is to be transferable.  So long as the applicable Issuing
Lender has not received written notice from any party to this Agreement that (a)
the conditions precedent set forth in Section 11 with respect to the issuance of
such Letter of Credit have not been satisfied, (b) any Lender has failed to
comply with its obligation to fund a participation under Section 2.3.5 or (c)
any Lender is at such time a Defaulting Lender (unless, in the case of clause
(c), the applicable Issuing Lender has entered into reasonably satisfactory
arrangements with the Company or the applicable Defaulting Lender to eliminate
such Issuing Lender’s risk with respect to such Defaulting Lender), such Issuing
Lender shall issue such Letter of Credit on the requested issuance date.  Each
Issuing Lender shall promptly advise the Administrative Agent of the issuance of
each Letter of Credit by such Issuing Lender and of any amendment thereto,
extension thereof or event or circumstance changing the amount available for
drawing thereunder.  Notwithstanding the foregoing or any other provision of
this Agreement, no Issuing Lender shall be under any obligation to issue any
Letter of Credit if:
 
 
(i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Lender from issuing such
Letter of Credit, or any law applicable to such Issuing Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Lender shall prohibit, or request
that such Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect at the

 
 
19

--------------------------------------------------------------------------------


 

 

 


Effective Time, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense that was not applicable at the Effective Time and that such
Issuing Lender in good faith deems material to it; or


 
 
(ii)
the issuance of such Letter of Credit would violate one or more policies of such
Issuing Lender applicable to letters of credit generally.



2.3.2   Participations in Letters of Credit.  Concurrently with the issuance of
each Letter of Credit, the applicable Issuing Lender shall be deemed to have
sold and transferred to each other Lender, and each other Lender shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such other Lender’s Percentage, in such Letter of Credit and
the Company’s reimbursement obligations with respect thereto.  For the purposes
of this Agreement, the unparticipated portion of each Letter of Credit shall be
deemed to be the applicable Issuing Lender’s “participation” therein.  
 
2.3.3   Reimbursement Obligations.  The Company hereby unconditionally and
irrevocably agrees to reimburse the applicable Issuing Lender through the
Administrative Agent for each payment or disbursement made by such Issuing
Lender under any Letter of Credit honoring any demand for payment made by the
beneficiary thereunder, in each case by noon on the date that such payment or
disbursement is made (the “Honor Date”) or, if the Company does not receive
notice of such payment by 10:00A.M. on the Honor Date, by noon on the Business
Day following the Honor Date.  If the Company fails to reimburse the L/C Issuer
by the date and time specified in the preceding sentence, the Administrative
Agent shall promptly notify each Lender of the amount of the unreimbursed
drawing (the “Unreimbursed Amount”) and the amount of such Lender’s Percentage
thereof.  In such event, the Company shall be deemed to have requested a
borrowing of Revolving Loans to be disbursed on such date in an amount equal to
such Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.2 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Commitment Amount and the conditions set
forth in Section 11.2.1. Any amount not reimbursed on the Honor Date shall bear
interest from the Honor Date to the date that such Issuing Lender is reimbursed
by the Company therefor, payable on demand, at a rate per annum equal to the
Base Rate from time to time in effect plus, beginning on the third Business Day
after receipt of notice from the Issuing Lender of such payment or disbursement,
2%.  The applicable Issuing Lender shall notify the Company and the
Administrative Agent whenever any demand for payment is made under any Letter of
Credit by the beneficiary thereunder; provided that the failure of such Issuing
Lender to so notify the Company shall not affect the rights of such Issuing
Lender or the Lenders in any manner whatsoever.
 
2.3.4   Limitation on Obligations of Issuing Lenders.  In determining whether to
pay under any Letter of Credit, no Issuing Lender shall have any obligation to
the Company or any Lender other than to confirm that any documents required to
be delivered under such Letter of Credit appear to have been delivered and
appear to comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by an Issuing Lender under or
in connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence and willful misconduct, shall not impose upon such Issuing
Lender any liability to the Company or
 
20

--------------------------------------------------------------------------------


 
any Lender and shall not reduce or impair the Company’s reimbursement
obligations set forth in Section 2.3.3 or the obligations of the Lenders
pursuant to Section 2.3.5.
 
2.3.5   Funding by Lenders to Issuing Lenders.  If an Issuing Lender makes any
payment or disbursement under any Letter of Credit and such payment or
disbursement is not reimbursed (by the making of Base Rate Loans or otherwise)
by the date and time specified in the first sentence of Section 2.3.3) or if any
reimbursement received from the Company in respect of a payment or reimbursement
under any Letter of Credit is or must be returned or rescinded upon or during
any bankruptcy or reorganization of the Company or otherwise, each other Lender
shall be obligated to fund its participation in such Letter of Credit by paying
to the Administrative Agent for the account of such Issuing Lender its pro rata
share (according to its Percentage) of such payment or disbursement (but no such
payment by any Lender shall diminish the obligations of the Company under
Section 2.3.3), and upon notice from the applicable Issuing Lender, the
Administrative Agent shall promptly notify each other Lender of such
obligation.  Each other Lender irrevocably and unconditionally agrees to so pay
to the Administrative Agent in immediately available funds for the applicable
Issuing Lender’s account the amount of such other Lender’s Percentage of such
payment or disbursement.  If and to the extent any Lender shall not have made
such amount available to the Administrative Agent by 2:00 P.M. on the Business
Day on which such Lender receives notice from the Administrative Agent of such
payment or disbursement (it being understood that any such notice received after
noon on any Business Day shall be deemed to have been received on the next
following Business Day), such Lender agrees to pay interest on such amount to
the Administrative Agent for the applicable Issuing Lender’s account forthwith
on demand for each day from the date such amount was to have been delivered to
the Administrative Agent to the date such amount is paid, at a rate per annum
equal to (a) for the first three days after demand, the Federal Funds Rate from
time to time in effect and (b) thereafter, the Base Rate from time to time in
effect.  Any Lender’s failure to make available to the Administrative Agent its
Percentage of any such payment or disbursement shall not relieve any other
Lender of its obligation hereunder to make available to the Administrative Agent
such other Lender’s Percentage of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Percentage of any such payment or
disbursement.
 
2.3.6   Information regarding Letters of Credit.  Each Issuing Lender agrees,
upon request of the Administrative Agent, to deliver to the Administrative Agent
a list of all outstanding Letters of Credit issued by such Issuing Lender,
together with such information related thereto as the Administrative Agent may
reasonably request.  The Administrative Agent agrees, upon request of any
Lender, to deliver to such Lender a list of all outstanding Letters of Credit,
together with such information related thereto as such Lender may reasonably
request.
 
2.3.7   Joint Applications.  If the Company requests the issuance of any Letter
of Credit for the account of the Parent or one of the Company’s Subsidiaries,
the Parent or such Subsidiary shall be deemed to be a joint applicant on such
Letter of Credit and shall be jointly and severally obligated to reimburse the
applicable Issuing Lender (through the Administrative Agent) for any payment or
disbursement in respect of such Letter of Credit (and references in this Section
2.3 to the Company shall, to the extent appropriate, be deemed to include the
Parent or such Subsidiary with respect to such Letter of Credit).  
 
21

--------------------------------------------------------------------------------


 
2.3.8   Applicability of ISP and UCP.   Unless otherwise expressly agreed by the
applicable Issuing Lender and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (a)
the rules of the ISP shall apply to each standby Letter of Credit and (b) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
 
2.4      Swing Line Loans.
 
2.4.1   Swing Line Loans.  Subject to the terms and conditions of this
Agreement, the Swing Line Lender may from time to time, in its discretion, make
loans to the Company (collectively the “Swing Line Loans” and individually each
a “Swing Line Loan”) in accordance with this Section 2.4 in an aggregate amount
not at any time exceeding $15,000,000; provided that the Total Outstandings
shall not at any time exceed the Commitment Amount.  Amounts borrowed under this
Section 2.4 may be borrowed, repaid and (subject to the agreement of the Swing
Line Lender) reborrowed until the Termination Date.
 
2.4.2   Swing Line Loan Procedures.  The Company shall give written or
telephonic notice to the Administrative Agent (which shall promptly inform the
Swing Line Lender) of each proposed Swing Line Loan not later than 12:00 noon on
the proposed date of such Swing Line Loan.  Each such notice shall be effective
upon receipt by the Administrative Agent and shall specify the date (which shall
be a Business Day) and amount (which shall be an integral multiple of $100,000)
of such Swing Line Loan.  So long as the Swing Line Lender has not received
written notice that the conditions precedent set forth in Section 11 with
respect to the making of such Swing Line Loan have not been satisfied, the Swing
Line Lender may make the requested Swing Line Loan.  If the Swing Line Lender
agrees to make the requested Swing Line Loan, the Swing Line Lender shall pay
over the requested amount to the Company on the requested borrowing
date.  Concurrently with the making of any Swing Line Loan, the Swing Line
Lender shall be deemed to have sold and transferred, and each other Lender shall
be deemed to have purchased and received from the Swing Line Lender, an
undivided interest and participation to the extent of such other Lender’s
Percentage in such Swing Line Loan (but such participation shall remain unfunded
until required to be funded pursuant to Section 2.4.3).
 
2.4.3   Refunding of, or Funding of Participations in, Swing Line Loans.  The
Swing Line Lender may at any time, in its sole discretion, on behalf of the
Company (which hereby irrevocably authorizes the Swing Line Lender to act on its
behalf) deliver a notice to the Administrative Agent (with a copy to the
Company) requesting that each Lender (including the Swing Line Lender in its
individual capacity) make a Revolving Loan (which shall be a Base Rate Loan) in
such Lender’s Percentage of the aggregate amount of Swing Line Loans outstanding
on such date for the purpose of repaying all Swing Line Loans (and, upon receipt
of the proceeds of such Revolving Loans, the Administrative Agent shall apply
such proceeds to repay Swing Line Loans); provided that if the conditions
precedent to a borrowing of Revolving Loans are not then satisfied or for any
other reason the Lenders may not then make Revolving Loans, then instead of
making Revolving Loans each Lender (other than the Swing Line Lender) shall
become immediately obligated to fund its participation in all outstanding Swing
Line Loans and shall pay to the Administrative Agent for the account of the
Swing Line Lender an amount equal to such Lender’s Percentage of such Swing Line
Loans.  If and to the extent any Lender shall not have
 
22

--------------------------------------------------------------------------------


 
made such amount available to the Administrative Agent by 2:00 P.M. on the
Business Day on which such Lender receives notice from the Administrative Agent
of its obligation to fund its participation in Swing Line Loans (it being
understood that any such notice received after 12:00 noon on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lender’s account forthwith on demand for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect.  Any Lender’s failure to make
available to the Administrative Agent its Percentage of the amount of all
outstanding Swing Line Loans shall not relieve any other Lender of its
obligation hereunder to make available to the Administrative Agent such other
Lender’s Percentage of such amount, but no Lender shall be responsible for the
failure of any other Lender to make available to the Administrative Agent such
other Lender’s Percentage of any such amount.
 
2.4.4   Repayment of Participations.  Upon (and only upon) receipt by the
Administrative Agent for the account of the Swing Line Lender of immediately
available funds from or on behalf of the Company (a) in reimbursement of any
Swing Line Loan with respect to which a Lender has paid the Administrative Agent
for the account of the Swing Line Lender the amount of such Lender’s
participation therein or (b) in payment of any interest on a Swing Line Loan,
the Administrative Agent will pay to such Lender its pro rata share (according
to its Percentage) thereof (and the Swing Line Lender shall receive the amount
otherwise payable to any Lender which did not so pay the Administrative Agent
the amount of such Lender’s participation in such Swing Line Loan).
 
2.4.5   Participation Obligations Unconditional.  (a) Each Lender’s obligation
to make available to the Administrative Agent for the account of the Swing Line
Lender the amount of its participation interest in all Swing Line Loans as
provided in Section 2.4.3 shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender or any other Person, (ii) the occurrence or continuance of an Event
of Default or Unmatured Event of Default, (iii) any adverse change in the
condition (financial or otherwise) of the Company or any Subsidiary thereof,
(iv) any termination of the Commitments or (v) any other circumstance, happening
or event whatsoever.
 
(b)      Notwithstanding the provisions of clause (a) above, no Lender shall be
required to purchase a participation interest in any Swing Line Loan if, prior
to the making by the Swing Line Lender of such Swing Line Loan, the Swing Line
Lender received written notice specifying that one or more of the conditions
precedent to the making of such Swing Line Loan were not satisfied and, in fact,
such conditions precedent were not satisfied at the time of the making of such
Swing Line Loan.
 
2.5     Commitments Several.  The failure of any Lender to make a requested Loan
on any date shall not relieve any other Lender of its obligation (if any) to
make a Loan on such date, but no Lender shall be responsible for the failure of
any other Lender to make any Loan to be made by such other Lender.
 
23

--------------------------------------------------------------------------------


 
2.6     Certain Conditions.  Notwithstanding any other provision of this
Agreement, no Lender shall have an obligation to make any Credit Extension if an
Event of Default or Unmatured Event of Default exists or would result therefrom.
 
SECTION 3      RECORDKEEPING.
 
Each Lender shall record in its records the date and amount of each Loan made by
such Lender, each repayment or conversion thereof and, in the case of each
Eurodollar Loan, the dates on which each Interest Period for such Loan shall
begin and end. The aggregate unpaid principal amount so recorded shall be
rebuttable presumptive evidence of the principal amount of the unpaid Loans made
by such Lender. The failure to so record any such amount or any error in so
recording any such amount shall not, however, limit or otherwise affect the
obligations of the Company hereunder to repay the principal amount of the Loans
made by such Lender together with all interest accruing thereon.
 
SECTION 4      INTEREST.
 
4.1    Interest Rates.  The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date such Loan is
advanced until such Loan is paid in full as follows:
 
(a)    in the case of Revolving Loans, (i) at all times such Loan is a Base Rate
Loan, at a rate per annum equal to the Base Rate from time to time in effect;
and (ii) at all times such Loan is a Eurodollar Loan, at a rate per annum equal
to the sum of the Eurodollar Rate (Reserve Adjusted) applicable to each Interest
Period for such Loan plus the Eurodollar Margin from time to time in effect; and
 
(b)    in the case of Swing Line Loans, at a rate per annum equal to the Base
Rate from time to time in effect;
 
provided that, at the written request of the Required Lenders, at any time an
Event of Default exists the interest rate applicable to each Loan shall be
increased by 2%.
 
4.2    Interest Payment Dates.  Accrued interest on each Base Rate Loan and
Swing Line Loan shall be payable in arrears on the last Business Day of each
calendar quarter and at maturity.  Accrued interest on each Eurodollar Loan
shall be payable on the last day of each Interest Period relating to such Loan
(and, in the case of a Eurodollar Loan with an Interest Period of more than
three months), on each three-month anniversary of the first day of such Interest
Period) and at maturity.  After maturity, accrued interest on all Loans shall be
payable on demand.
 
4.3    Setting and Notice of Eurodollar Rates.  The applicable Eurodollar Rate
for each Interest Period shall be determined by the Administrative Agent, and
notice thereof shall be given by the Administrative Agent promptly to the
Company and each Lender.  Each determination of the applicable Eurodollar Rate
by the Administrative Agent shall be conclusive and binding upon the parties
hereto, in the absence of demonstrable error.  The Administrative Agent shall,
upon written request of the Company or any Lender, deliver to the Company or
such Lender a statement showing in reasonable detail the computations used by
the Administrative Agent in determining any applicable Eurodollar Rate
hereunder.
 
24

--------------------------------------------------------------------------------


 
4.4    Computation of Interest.  All determinations of interest for Base Rate
Loans and Swing Line Loans when the Base Rate is determined by the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.  All other computations of interest shall be
computed for the actual number of days elapsed on the basis of a year of 360
days.  The applicable interest rate for each Base Rate Loan shall change
simultaneously with each change in the Base Rate.
 
SECTION 5      FEES.
 
5.1    Commitment Fee.  The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, for the period from the date on
which the Effective Time occurs to the Termination Date, at a rate per annum
equal to the Commitment Fee Rate in effect from time to time of the daily
average of such Lender’s Percentage of the unused amount of the Commitment
Amount.  For purposes of calculating usage under this Section, the Commitment
Amount shall be deemed used to the extent of the sum of the aggregate
outstanding principal amount of all Revolving Loans (but not Swingline Loans)
and the Stated Amount of Letters of Credit at such time.  Such shall be payable
in arrears on the last Business Day of each calendar quarter and on the
Termination Date for any period then ending for which such commitment fee shall
not have theretofore been paid.  The commitment fee shall be computed for the
actual number of days elapsed on the basis of a year of 360 days.
 
5.2    Letter of Credit Fees.  (a)  The Company agrees to pay to the
Administrative Agent for the account of the Lenders pro rata according to their
respective Percentages a letter of credit fee for each Letter of Credit in an
amount equal to the LC Fee Rate per annum in effect from time to time of the
undrawn amount of such Letter of Credit (computed for the actual number of days
elapsed on the basis of a year of 360 days); provided that, at the written
request of the Required Lenders, at any time an Event of Default exists the rate
applicable to each Letter of Credit shall be increased by 2%.  Such letter of
credit fee shall be payable in arrears on the last Business Day of each calendar
quarter and on the Termination Date (and, if any Letter of Credit remains
outstanding on the Termination Date, thereafter on demand) for the period from
the date of the issuance of each Letter of Credit to the date such payment is
due or, if earlier, the date on which such Letter of Credit expired or was
terminated.
 
(b)    The Company agrees to pay each Issuing Lender a fronting fee for each
Letter of Credit issued by such Issuing Lender in the amount separately agreed
to between the Company and such Issuing Lender.
 
(c)    In addition, with respect to each Letter of Credit, the Company agrees to
pay to the applicable Issuing Lender, for its own account, such fees and
expenses as such Issuing Lender customarily requires in connection with the
issuance, negotiation, processing and/or administration of letters of credit in
similar situations.
 
5.3    Up-Front Fees.  The Company agrees to pay to the Lead Arranger for the
account of the Lenders such up-front fees as have been previously agreed to by
the Company, the Administrative Agent, the Lead Arranger and the Lenders.
 
25

--------------------------------------------------------------------------------


 
5.4    Administrative Agent’s and Lead Arranger’s Fees.  The Company agrees to
pay to the Administrative Agent and the Lead Arranger such fees as are mutually
agreed to from time to time by the Company, the Administrative Agent and the
Lead Arranger.
 
SECTION 6   REPAYMENT OF LOANS; REDUCTION AND TERMINATION OF THE COMMITMENTS;
PREPAYMENTS.
 
6.1    Repayment of Loans.  
 
(a)    All Revolving Loans shall be repaid in full on the Termination Date.
 
(b)    All Swing Line Loans shall be repaid in full promptly following demand by
the Swing Line Lender (and, in any event, on the Termination Date).
 
6.2    Changes in the Commitment Amount.
 
6.2.1       Voluntary Reductions and Termination of the Commitment Amount.  The
Company may from time to time on at least three Business Days’ prior written
notice (or such lesser time as is approved by the Administrative Agent) received
by the Administrative Agent (which shall promptly advise each Lender thereof)
permanently reduce (subject to any subsequent permitted increase in the
Commitment Amount pursuant to Section 6.2.2) the Commitment Amount to an amount
not less than the Total Outstandings.  Any such reduction shall be in an amount
not less than $3,000,000 or a higher integral multiple of $1,000,000.  The
Company may at any time on like notice terminate the Commitments upon payment in
full of all Revolving Loans and Swing Line Loans and all other obligations of
the Company hereunder in respect of such Loans and cash collateralization in
full or the issuance of backstop letters of credit, pursuant to documentation in
form and substance reasonably satisfactory to the Issuing Lenders, of all
obligations arising with respect to the Letters of Credit.  All reductions of
the Commitment Amount shall reduce the Commitments pro rata among the Lenders
according to their respective Percentages.
 
6.2.2       Increase in the Commitment Amount.  
 
(a)    Notwithstanding any other provision of this Agreement (including Section
15.1), the Company may, from time to time, by means of a letter delivered to the
Administrative Agent substantially in the form of Exhibit G, request that the
Commitment Amount be increased; provided that (i) the aggregate amount of all
such increases during the term of this Agreement shall not exceed $150,000,000
and (ii) any such increase in the Commitment Amount shall be in an integral
multiple of $5,000,000.
 
(b)    Any increase in the Commitment Amount may be effected by (i) increasing
the Commitment of one or more Lenders which have agreed to such increase and/or
(ii) subject to clause (d), adding one or more commercial banks or other Persons
as a party hereto (each an “Additional Lender”) with a Commitment in an amount
agreed to by any such Additional Lender.
 
(c)    Any increase in the Commitment Amount pursuant to this Section 6.2.2
shall be effective three Business Days (or such other period agreed to by the
Administrative Agent, the Company and, as applicable, each Lender that has
agreed to increase its Commitment and each
 
26

--------------------------------------------------------------------------------


 
Additional Lender) after the date on which the Administrative Agent has received
and acknowledged receipt of the applicable increase letter in the form of Annex
1 (in the case of an increase in the Commitment of an existing Lender) or Annex
2 (in the case of the addition of an Additional Lender) to Exhibit G.
 
(d)    No Additional Lender shall be added as a party hereto without the written
consent of the Administrative Agent and, if such Additional Lender will have a
Commitment, the Issuing Lenders and the Swing Line Lender (which consents shall
not be unreasonably withheld), and no increase in the Commitment Amount may be
effected if an Event of Default or an Unmatured Event of Default exists on the
date of such proposed increase.
 
(e)    The Administrative Agent shall promptly notify the Company and the
Lenders of any increase in the Commitment Amount pursuant to this Section 6.2.2
and of the Commitment and Percentage of each Lender after giving effect
thereto.  The parties hereto agree that, notwithstanding any other provision of
this Agreement (including Section 15.1), the Administrative Agent, the Company,
each Additional Lender and each increasing Lender, as applicable, may make
arrangements to stage the timing of any such increase, or to cause an Additional
Lender or an increasing Lender to temporarily hold risk participations in the
outstanding Revolving Loans of the other Lenders (rather than fund its
Percentage of all outstanding Revolving Loans concurrently with the applicable
increase), in each case with a view toward minimizing breakage costs and
transfers of funds in connection with any increase in the Commitment
Amount.  The Company acknowledges that if, as a result of a non-pro-rata
increase in the Commitment Amount, any Revolving Loans are prepaid or converted
(in whole or in part) on a day other than the last day of an Interest Period
therefor, then such prepayment or conversion shall be subject to the provisions
of Section 8.4.
 
6.3    Prepayments.  
 
6.3.1       Voluntary Prepayments.  The Company may from time to time prepay
Loans in whole or in part, without premium or penalty; provided that the Company
shall give the Administrative Agent (which shall promptly advise each Lender)
notice thereof not later than 10:00 A.M. (or, in the case of prepayment of Swing
Line Loans, 12:00 noon) on the date of such prepayment (which shall be a
Business Day), specifying the Loans to be prepaid and the date and amount of
prepayment.  Each partial prepayment of Revolving Loans shall be in a principal
amount of $500,000 or a higher integral multiple of $100,000.  Any prepayment of
a Eurodollar Loan on a day other than the last day of an Interest Period
therefor shall include interest on the principal amount being repaid and shall
be subject to Section 8.4.
 
SECTION 7  MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
 
7.1    Making of Payments.  All payments of principal of or interest on the
Loans, and of all commitment fees and Letter of Credit fees, shall be made by
the Company to the Administrative Agent in immediately available funds at the
office specified by the Administrative Agent not later than noon on the date
due; and funds received after that hour shall be deemed to have been received by
the Administrative Agent on the next following Business Day.  The Administrative
Agent shall promptly remit to each Lender its share of all such payments
received
 
27

--------------------------------------------------------------------------------


 
 in collected funds by the Administrative Agent for the account of such
Lender.  All payments under Section 8.1 shall be made by the Company directly to
the Lender entitled thereto.
 
7.2    Application of Certain Payments.  Subject to the requirements of Section
6.3, each payment of principal shall be applied to such Loans as the Company
shall direct by notice to be received by the Administrative Agent on or before
the date of such payment or, in the absence of such notice, as the
Administrative Agent shall determine in its discretion.  Concurrently with each
remittance to any Lender of its share of any such payment, the Administrative
Agent shall advise such Lender as to the application of such payment.
 
7.3    Due Date Extension.  If any payment of principal or interest with respect
to any of the Loans, or of commitment fees or Letter of Credit fees, falls due
on a day which is not a Business Day, then such due date shall be extended to
the immediately following Business Day (unless, in the case of a Eurodollar
Loan, such immediately following Business Day is the first Business Day of a
calendar month, in which case such date shall be the immediately preceding
Business Day) and, in the case of principal, additional interest shall accrue
and be payable for the period of any such extension.
 
7.4    Setoff.  The Company agrees that the Administrative Agent and each Lender
have all rights of set-off and bankers’ lien provided by applicable law, and in
addition thereto, the Company agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
obligations of the Company hereunder, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of the Company then or
thereafter with the Administrative Agent or such Lender.
 
7.5    Proration of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
but excluding any payment pursuant to Section 8.7 or 15.9 or any payment to the
Swing Line Lender in respect of a Swing Line Loan) on account of principal of or
interest on any of its Loans (or on account of its participation in any other
Credit Extension) in excess of its pro rata share (in accordance with the terms
of this Agreement) of payments and other recoveries obtained by all Lenders on
account of principal of and interest on their respective Loans (or such
participations) then held by them, such Lender shall purchase from the other
Lenders such participation in the Loans (or sub-participations in the other
Credit Extensions) held by them as shall be necessary to cause such purchasing
Lender to share the excess payment or other recovery ratably with each of them
according to their respective Percentages; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.
 
7.6    Taxes.  (a) Provided that a Lender, Participant or Assignee has complied
in all material respects with its obligations pursuant to Section 7.6(c) and (d)
and Section 14.10, all payments by the Company of principal of, and interest on,
the Loans and all other amounts payable hereunder to such Lender, Participant or
Assignee shall be made free and clear of and without deduction for any present
or future income, excise, stamp or other taxes, fees, duties, withholdings or
other charges with respect thereto of any nature whatsoever imposed by any
taxing authority (other than franchise taxes, branch profits taxes and other
taxes imposed on or measured by net income, net profits or receipts) (all
non-excluded items being called “Taxes”).  If
 
28

--------------------------------------------------------------------------------


 
any withholding or deduction from any payment to be made by the Company
hereunder is required in respect of any Taxes pursuant to any applicable law,
rule or regulation, then the Company will:
 
(i)    pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
(ii)    promptly forward to the Administrative Agent a certified copy of an
official receipt or other documentation reasonably satisfactory to the
Administrative Agent evidencing such payment to such authority; and
 
(iii)    (except to the extent such withholding or deduction would not be
required if such Lender’s, Participant’s or Assignee’s Exemption Representation
were true and such Lender, Participant or Assignee or the Administrative Agent
had properly completed and delivered the necessary forms to the Company as
required by Sections 7.6(d) and 14.10(a) through (c) to establish that it was
not subject to any deduction or withholding) pay to the Administrative Agent for
the account of such Lender, Participant or Assignee such additional amount or
amounts as is necessary to ensure that the net amount actually received by such
Lender, Participant or Assignee will equal the full amount such Lender,
Participant or Assignee would have received had no such withholding or deduction
been required.
 
Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender, Participant or Assignee with respect to any payment received by the
Administrative Agent or such Lender, Participant or Assignee hereunder, the
Administrative Agent or such Lender, Participant or Assignee may pay such Taxes
and the Company will (except to the extent such Taxes are payable by a Lender,
Participant or Assignee and would not have been payable if such Lender’s,
Participant’s or Assignee’s Exemption Representation were true and such Lender,
Participant or Assignee or the Administrative Agent had properly completed and
delivered the necessary forms to the Company as required by Sections 7.6(d) and
14.10(a) through (c) to establish that it was not subject to any deduction or
withholding) promptly pay such additional amounts (including any penalty,
interest and expense) as is necessary in order that the net amount received by
such Person after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such Person would have received had
such Taxes not been asserted.
 
(b)    If the Company fails to pay any Taxes payable hereunder when due to the
appropriate taxing authority or fails to remit to the Administrative Agent, for
the account of the respective Lender, Participant or Assignee the required
receipts or other required documentary evidence, the Company shall indemnify
such Lender, Participant or Assignee for any incremental Taxes, interest or
penalties that may become payable by such Lender, Participant or Assignee as a
result of any such failure; provided that the Company will not pay any Taxes
(nor any interest or penalty relating thereto) that would not have been payable
if such Lender’s, Participant’s or Assignee’s Exemption Representation were true
and such Lender, Participant or Assignee had properly completed and delivered
the necessary forms to the Company as required by Sections 7.6(d) and 14.10(a)
through (c) to establish that it was not subject to any deduction or
withholding.  For purposes of this Section 7.6, a distribution hereunder by the
Administrative Agent or any Lender, Participant or Assignee to or for the
account of any Lender, Participant or Assignee shall be deemed a payment by the
Company.
 
29

--------------------------------------------------------------------------------


 
(c)    Each Lender, Participant and Assignee represents and warrants (such
Lender’s, Participant’s or Assignee’s “Exemption Representation”) to the Company
and the Administrative Agent that, as of the date of this Agreement (or (i) in
the case of an Assignee, the date it becomes a party hereto or (ii) in the case
of a Participant, the date it purchases a participation hereunder), it is
entitled to receive payments hereunder without any deduction or withholding in
respect of any Taxes pursuant to any applicable law, rule or regulation.
 
(d)    In addition to satisfying the requirements of Section 14.10(a) through
(c), upon the request from time to time of the Company or the Administrative
Agent, each Lender, Participant and Assignee that is organized under the laws of
a jurisdiction other than the United States of America shall, to the extent it
may lawfully do so, execute and deliver to the Company and the Administrative
Agent two or more (as the Company or the Administrative Agent may reasonably
request) United States Internal Revenue Service Forms W-9, W-8BEN or W-8ECI or
such other forms or documents, appropriately completed, as may be applicable to
establish the extent, if any, to which a payment to such Lender, Participant or
Assignee is exempt from withholding or deduction of Taxes.
 
(e)    The Administrative Agent and each Lender, Participant or Assignee, as
applicable, shall promptly and diligently pursue any available refund that, in
the reasonable and good faith determination of the Administrative Agent or such
Lender, Participant or Assignee, as applicable, is attributable to any tax with
respect to which the Company has made a payment pursuant to this Agreement, and
shall promptly remit immediately available funds to the Company in an amount
equal to any such refund (including any interest received thereon).
 
7.7    Non-Receipt of Funds by Administrative Agent.  Unless the Company or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (a) in
the case of a Lender, the proceeds of a Loan or (b) in the case of the Company,
a payment of principal, interest or fees to the Administrative Agent for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made.  The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such
assumption.  If a Lender or the Company, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Rate until the third Business Days after demand by the
Administrative Agent and, thereafter, the interest rate applicable to the
relevant Loan or (ii) in the case of payment by the Company, the interest rate
applicable to the relevant obligation (of, if no interest rate is so specified,
the Base Rate from time to time in effect).
 
SECTION 8      INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS.
 
30

--------------------------------------------------------------------------------


 
8.1    Increased Costs.  (a)  If, after the date hereof, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any Eurodollar Office of such Lender)
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency
 
(A)   shall subject any Lender (or any Eurodollar Office of such Lender) to any
additional tax, duty or other charge with respect to its Eurodollar Loans or its
obligation to make Eurodollar Loans, or shall change the basis of taxation of
payments to any Lender of the principal of or interest on its Eurodollar Loans
or any other amounts due under this Agreement in respect of its Eurodollar Loans
or its obligation to make Eurodollar Loans (except for changes in the rate of
any franchise tax, branch profits tax or other tax imposed on or measured by the
net income, net profits or receipts of such Lender or its Eurodollar Office
imposed by the jurisdiction in which such Lender’s principal executive office or
Eurodollar Office is located, in which such Lender is organized or in which such
Lender is doing business); or
 
(B)   shall impose, modify or deem applicable any reserve (including any reserve
imposed by the FRB, but excluding any reserve included in the determination of
interest rates pursuant to Section 4), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by
any Lender (or any Eurodollar Office of such Lender); or
 
(C)   shall impose on any Lender (or its Eurodollar Office) any other condition
affecting its Eurodollar Loans or its obligation to make Eurodollar Loans;
 
and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D of the FRB, to impose a cost on) such Lender (or any
Eurodollar Office of such Lender) of making or maintaining any Eurodollar Loan,
or to reduce the amount of any sum received or receivable by such Lender (or its
Eurodollar Office) under this Agreement, then within 10 Business Days after
written demand to the Company by such Lender (which demand shall be accompanied
by a written statement setting forth the basis for such demand and a calculation
of the amount thereof in reasonable detail, a copy of which shall be furnished
to the Administrative Agent), the Company shall pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction.
 
(b)    If any Lender shall reasonably determine that (i) the adoption or
phase-in of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, (ii) any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or (iii) compliance by any
Lender or any Person controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, in each case having effect after
the date hereof, has or would have the effect of reducing the rate of return on
such Lender’s or such controlling Person’s capital as a consequence of such
Lender’s obligations hereunder or under any Letter of Credit to a level below
 
31

--------------------------------------------------------------------------------


 
that which such Lender or such controlling Person could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender or such controlling Person to be material, then
from time to time, within 10 Business Days after written demand to the Company
by such Lender (which demand shall be accompanied by a written statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to the Administrative
Agent), the Company shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such controlling Person for such reduction.
 
(c)    Notwithstanding the foregoing provisions of this Section 8.1, if any
Lender fails to notify the Company of any event or circumstance which will
entitle such Lender to compensation pursuant to this Section 8.1 within 180 days
after such Lender obtains knowledge of such event or circumstance, then such
Lender shall not be entitled to compensation from the Company for any amount
arising prior to the date which is 180 days before the date on which such Lender
notifies the Company of such event or circumstance.
 
8.2    Basis for Determining Interest Rate Inadequate or Unfair.  If with
respect to any Interest Period:
 
(a)    deposits in Dollars (in the applicable amounts) are not being offered to
the Administrative Agent in the interbank eurodollar market for such Interest
Period, or the Administrative Agent otherwise reasonably determines (which
determination, if made in good faith, shall be binding and conclusive on the
Company) that by reason of circumstances affecting the interbank eurodollar
market adequate and reasonable means do not exist for ascertaining the
applicable Eurodollar Rate; or
 
(b)    the Required Lenders advise the Administrative Agent that the Eurodollar
Rate (Reserve Adjusted) as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of maintaining or funding
such Eurodollar Loans for such Interest Period (taking into account any amount
to which such Lenders may be entitled under Section 8.1);
 
then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert into Eurodollar Loans, (ii) on the last day of
the current Interest Period for each Eurodollar Loan, such Loan shall, unless
then repaid in full, automatically convert to a Base Rate Loan and (iii) the
Company may revoke any pending request for a borrowing of, conversion to or
continuation of Eurodollar Loans and, if the Company fails to so revoke any such
request, such request shall be deemed to be a request for a borrowing of Base
Rate Loans.
 
8.3    Changes in Law Rendering Eurodollar Loans Unlawful.  If, after the date
hereof, any change in (including the adoption of any new) applicable laws or
regulations, or any change in the interpretation of applicable laws or
regulations by any governmental or other regulatory body charged with the
administration thereof, should make it (or in the good faith judgment of any
Lender cause a substantial question as to whether it is) unlawful for any Lender
to make, maintain or fund Eurodollar Loans, then such Lender shall promptly
notify each of the other parties hereto and, so long as such circumstances shall
continue, (a) such Lender shall have no obligation to
 
32

--------------------------------------------------------------------------------


 
make or convert into Eurodollar Loans (but shall make Base Rate Loans
concurrently with the making of or conversion into Eurodollar Loans by the
Lenders which are not so affected, in each case in an amount equal to such
Lender’s pro rata share of all Eurodollar Loans which would be made or converted
into at such time in the absence of such circumstances), (b) on the last day of
the current Interest Period for each Eurodollar Loan of such Lender (or, in any
event,  on such earlier date as may be required by the relevant law, regulation
or interpretation), such Eurodollar Loan shall, unless then repaid in full,
automatically convert to a Base Rate Loan and (c) the Company may revoke any
pending request for a borrowing of, conversion to or continuation of Eurodollar
Loans and, if the Company fails to so revoke any such request, such request
shall be deemed to be a request for a borrowing of Base Rate Loans.  Each Base
Rate Loan made by a Lender which, but for the circumstances described in the
foregoing sentence, would be a Eurodollar Loan (an “Affected Loan”) shall remain
outstanding as a Base Rate Loan for the same period as the Group of Eurodollar
Loans of which such Affected Loan would be a part absent such circumstances.
 
8.4    Funding Losses.  The Company hereby agrees that upon written demand by
any Lender (which demand shall be accompanied by a written statement setting
forth in reasonable detail the basis for the amount being claimed, a copy of
which shall be furnished to the Administrative Agent), the Company will
indemnify such Lender against any net loss or expense which such Lender may
sustain or incur (including any net loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain any Eurodollar Loan), as reasonably determined by such
Lender, as a result of (a) any payment, prepayment or conversion of any
Eurodollar Loan of such Lender on a date other than the last day of an Interest
Period for such Loan (including any conversion pursuant to Section 8.3) or (b)
any failure of the Company to borrow or continue, or to convert any Loan into, a
Eurodollar Loan on a date specified therefor in a notice of borrowing,
continuation or conversion pursuant to this Agreement (including as a result of
any revocation of a request for a borrowing of, conversion to or continuation of
Eurodollar Loans pursuant to Section 8.2 or 8.3, regardless of whether the
Company borrows Base Rate Loans in lieu of the requested Eurodollar Loans).  For
purposes of this Section 8.4, all notices to the Administrative Agent pursuant
to this Agreement shall be deemed to be irrevocable.
 
8.5    Right of Lenders to Fund through Other Offices.  Each Lender may, if it
so elects, fulfill its commitment as to any Eurodollar Loan by causing a foreign
branch or affiliate of such Lender to make such Loan; provided that in such
event, for purposes of this Agreement, such Loan shall be deemed to have been
made by such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or affiliate.
 
8.6    Discretion of Lenders as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for  purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each Eurodollar Loan during each Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate for
such Interest Period.
 
33

--------------------------------------------------------------------------------


 
8.7    Mitigation of Circumstances; Replacement of Affected Lender.  (a)  Each
Lender shall promptly notify the Company and the Administrative Agent of any
event of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in such Lender’s good faith
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid, (i)
any obligation by the Company to pay any amount pursuant to Section 7.6 or 8.1
or (ii) the occurrence of any circumstance of the nature described in Section
8.2 or 8.3 (and, if any Lender has given notice of any such event described in
clause (i) or (ii) above and thereafter such event ceases to exist, such Lender
shall promptly so notify the Company and the Administrative Agent).  Without
limiting the foregoing, each Lender will designate a different funding office if
such designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) of the preceding sentence and such designation
will not, in such Lender’s good faith judgment, be otherwise disadvantageous to
such Lender.  Notwithstanding any provision of Section 7.6 or 8.1, no Lender
shall be entitled to request any payment pursuant to either such Section unless
such Lender is generally demanding payment under comparable provisions of its
agreements with similarly-situated borrowers of similar credit quality.
 
(b)    At any time any Lender is an Affected Lender or would be an Affected
Lender but for not having given notice to the Company, the Company may replace
such Affected Lender as a party to this Agreement with one or more other bank(s)
or financial institution(s) reasonably satisfactory to the Administrative Agent
(and upon notice from the Company such Affected Lender shall assign pursuant to
an Assignment Agreement, and without recourse or warranty, its Commitment, its
Loans, its participation (if any) in Swing Line Loans and Letters of Credit, and
all of its other rights and obligations hereunder to such replacement bank(s) or
other financial institution(s) for a purchase price equal to the sum of the
outstanding principal amount of the Loans so assigned, all accrued and unpaid
interest thereon, its ratable share of all accrued and unpaid commitment fees
and Letter of Credit fees, any amounts payable under Section 8.4 as a result of
such Lender receiving payment of any Eurodollar Loan prior to the end of an
Interest Period therefor and all other obligations owed to such Affected Lender
hereunder).
 
8.8    Conclusiveness of Statements; Survival of Provisions.  Determinations and
statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error.  Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Loans
cancellation or expiration of the Letters of Credit and any termination of this
Agreement.
 
SECTION 9    REPRESENTATIONS AND WARRANTIES.
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue or participate in Letters of
Credit hereunder, the Parent and the Company represent and warrant to the
Administrative Agent and the Lenders that:
 
9.1    Organization, etc.  The Parent is a corporation duly organized, validly
existing and, if applicable, in good standing under the laws of the State of
Delaware; each Subsidiary is duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization; and each of the Parent and each Subsidiary is duly qualified to do
business in each jurisdiction where the nature of its business makes such
qualification necessary (except in
 
34

--------------------------------------------------------------------------------


 
those instances in which the failure to be qualified or in good standing could
not reasonably be expected to have a Material Adverse Effect) and has full power
and authority to own its property and conduct its business as presently
conducted by it.
 
9.2    Authorization; No Conflict.  The execution and delivery by each of the
Parent and the Company of this Agreement and each other Loan Document to which
it is a party, the borrowings hereunder, the execution and delivery by each
other Loan Party of each Loan Document to which it is a party and the
performance by each Loan Party of its obligations under each Loan Document to
which it is a party are within the organizational powers of such Loan Party,
have been duly authorized by all necessary organizational action on the part of
such Loan Party (including any necessary shareholder, partner or member action),
have received all necessary governmental approval (if any shall be required),
and do not and will not (a) violate any provision of any law, statute, rule or
regulation or any order, writ, injunction, decree or judgment of any court or
other government agency which is binding on any Loan Party, (b) contravene or
conflict with, or result in a breach of, any provision of the certificate of
incorporation, partnership agreement, by-laws or other organizational documents
of such Loan Party or of any loan or credit agreement, indenture, or other
material instrument or document which is binding on such Loan Party or any other
Subsidiary or any property of any of the foregoing or (c) result in, or require,
the creation or imposition of any Lien on any property of any Loan Party or any
other Subsidiary (other than Liens arising under the Loan Documents).
 
9.3    Validity and Binding Nature.  Each Loan Document to which any Loan Party
is a party has been duly executed and delivered by such Loan Party and is the
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.
 
9.4    Financial Condition.  (a) The audited consolidated financial statements
of the Parent and its Subsidiaries as at December 30, 2006, copies of which have
been delivered to each Lender, were prepared in accordance with GAAP and present
fairly the consolidated financial condition of the Parent and its Subsidiaries
as at such date and the results of their operations for the period then ended
and (b) the unaudited consolidated financial statements of the Parent and its
Subsidiaries as at September 27, 2007, copies of which have been delivered to
each Lender, were prepared in accordance with GAAP (subject, in the case of such
unaudited statements, to the absence of footnotes and to normal year-end
adjustments) and present fairly the consolidated financial condition of the
Parent and its Subsidiaries as at such date and the results of their operations
for the period then ended.
 
9.5    No Material Adverse Change.  Since December 30, 2006, there has been no
material adverse change in the business, assets, operations, condition
(financial or otherwise) or prospects of the Parent and its Subsidiaries taken
as a whole.
 
9.6    Litigation and Contingent Liabilities.  No litigation (including
derivative actions), arbitration proceeding, labor controversy or governmental
investigation or proceeding is pending or, to the Company’s knowledge,
threatened against the Parent or any Subsidiary which might reasonably be
expected to have a Material Adverse Effect, except as set forth in Schedule
9.6.  Other than any liability incident to such litigation or proceedings,
neither the Parent nor any Subsidiary has any material contingent liabilities as
of the date hereof not listed in such Schedule 9.6.
 
35

--------------------------------------------------------------------------------


 
9.7    Ownership of Properties; Liens.  Except as set forth in Schedule 9.7,
each of the Parent and each Subsidiary owns good and, in the case of real
property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever, in each case
necessary for the conduct of its business (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens, charges and
material claims (including material infringement claims which are pending or, to
the knowledge of the Parent or any Subsidiary, threatened with respect to
patents, trademarks, copyrights and the like) except as permitted pursuant to
Section 10.8.
 
9.8    Subsidiaries.  As of the date hereof, the Parent has no Subsidiaries
except those listed in Schedule 9.8; and the Parent has no direct Subsidiary
other than the Company.
 
9.9    Pension Plans.  (a)  During the twelve-consecutive-month period prior to
the date of the execution and delivery of this Agreement or the making of any
Credit Extension hereunder, (i) no steps have been taken to terminate any
Pension Plan, other than any such termination pursuant to Section 4041(b) of
ERISA, and (ii) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a lien under Section 302(f) of ERISA.  No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could reasonably be expected to have a Material Adverse
Effect.
 
(b)    All contributions (if any) have been made to any Multiemployer Pension
Plan that are required to be made by the Parent or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Parent nor any member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan,
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could reasonably be expected to result in a withdrawal or partial
withdrawal from any such plan; and neither the Parent nor any member of the
Controlled Group has received any notice that any Multiemployer Pension Plan is
in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.
 
9.10    Investment Company Act.  Neither the Parent nor any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
 
9.11    Regulation U.  The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock; and neither the Parent nor any Subsidiary
owns any Margin Stock other than Unrestricted Margin Stock.
 
9.12    Taxes.  Each of the Parent and each Subsidiary has filed all United
States federal tax returns and other material tax returns required by law to
have been filed by it and has paid all
 
36

--------------------------------------------------------------------------------


 
taxes and governmental charges thereby shown to be owing, except any such tax
returns, taxes, fees or other charges (i) that are not delinquent and (ii) which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.
 
9.13    Solvency, etc.  (a) At the Effective Time (and after giving effect to
any right of contribution and subrogation), (i) the present fair saleable value
of each Loan Party’s assets will exceed the amount that will be required to pay
the probable liability of its debts and other liabilities, contingent or
otherwise, as such debts and other liabilities become absolute and matured, and
(ii) each Loan Party will be “solvent,” will be able to pay its debts as they
mature, will own property with “fair saleable value” greater than the amount
required to pay its debts as they become absolute and matured and will not have
“unreasonably small capital” with which to carry on its business as then
constituted (all quoted terms used in the foregoing clause (ii) having the
respective meanings given thereto in applicable federal and state laws governing
determinations of the insolvency of debtors).
 
            (b)            Immediately prior to and after giving effect to the
making of each Credit Extension hereunder and the use of proceeds thereof, (i)
the present fair saleable value of the assets of the Loan Parties, on a
consolidated basis, will exceed the amount that will be required to pay the
probable liability of the consolidated debts and other liabilities, contingent
or otherwise, of the Loan Parties, as such debts and other liabilities become
absolute and matured, and (ii) the Loan Parties, on a consolidated basis, will
be “solvent,” will be able to pay their consolidated debts as they mature, will
own consolidated property with “fair saleable value” greater than the amount
required to pay their consolidated debts as they become absolute and matured and
will not have “unreasonably small capital” on a consolidated basis with which to
carry on their business as then constituted (all quoted terms used in the
foregoing clause (ii) having the respective meanings given thereto in applicable
federal and state laws governing determinations of the insolvency of debtors).
 
9.14    Environmental Matters.  The Parent and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and Environmental Claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Parent has reasonably concluded
that, except as specifically disclosed in Schedule 9.14, such Environmental Laws
and Environmental Claims would not, individually or in the aggregate, have a
Material Adverse Effect.
 
9.15    Information.  All information heretofore or contemporaneously herewith
furnished in writing by the Parent or any Subsidiary to any Lender for purposes
of or in connection with this Agreement and the transactions contemplated hereby
is, and all written information hereafter furnished by or on behalf of the
Parent or any Subsidiary to any Lender pursuant hereto or in connection herewith
will be, true and accurate in every material respect on the date as of which
such information is dated or certified, and none of such information is or will
be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made as of
the dates thereof (it being recognized by the Administrative Agent and the
Lenders that (a) any projections and forecasts provided by the Parent or any
Subsidiary are based on good faith estimates and assumptions believed by the
Parent
 
37

--------------------------------------------------------------------------------


 
or such Subsidiary to be reasonable as of the date of the applicable projections
or assumptions and that actual results during the period or periods covered by
any such projections and forecasts will likely differ from projected or
forecasted results and (b) any information provided by the Parent or any
Subsidiary with respect to any Person or assets acquired or to be acquired by
the Parent or any Subsidiary shall, for all periods prior to the date of such
Acquisition, be limited to the knowledge of the Parent or the acquiring
Subsidiary after reasonable inquiry).
 
9.16    No Default.  No Loan Party is in default under any agreement, instrument
or undertaking to which it is a party or by which it or any of its property is
bound which could reasonably be expected to have a Material Adverse Effect.  No
Event of Default or Unmatured Event of Default exists.
 
9.17    No Burdensome Restrictions.  No Loan Party is a party to any agreement
or instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 10     COVENANTS.
 
Until the expiration or termination of the Commitments and thereafter until all
obligations of the Company hereunder and under the other Loan Documents are paid
in full and all Letters of Credit have been terminated, the Parent agrees that,
unless at any time the Required Lenders shall otherwise expressly consent in
writing, it will:
 
10.1    Reports, Certificates and Other Information.  Furnish to the
Administrative Agent (which will promptly forward copies thereof to each
Lender):
 
10.1.1       Audit Report.  Promptly when available and in any event within 90
days after the close of each Fiscal Year:  (a) a copy of the annual audit report
of the Parent and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets of the Parent and its Subsidiaries as of the end of
such Fiscal Year and consolidated statements of earnings and cash flow of the
Parent and its Subsidiaries for such Fiscal Year reported on without a “going
concern” exception, or a qualification arising out of the scope of the audit, by
Deloitte & Touche LLP or other independent auditors of recognized standing
selected by the Parent and reasonably acceptable to the Required Lenders; and
(b) consolidating balance sheets of the Parent and its Subsidiaries as of the
end of such Fiscal Year and consolidating statements of earnings and cash flow
for the Parent and its Subsidiaries for such Fiscal Year, certified by a
Responsible Financial Officer of the Parent.
 
10.1.2       Quarterly Reports.  Promptly when available and in any event within
45 days after the end of each Fiscal Quarter (except the last Fiscal Quarter) of
each Fiscal Year, consolidated and consolidating balance sheets of the Parent
and its Subsidiaries as of the end of such Fiscal Quarter, together with
consolidated and consolidating statements of earnings and  cash flow for such
Fiscal Quarter and for the period beginning with the first day of such Fiscal
Year and ending on the last day of such Fiscal Quarter, certified by a
Responsible Financial Officer of the Parent.
 
10.1.3       Compliance Certificates.  Contemporaneously with the furnishing of
a copy of each annual audit report pursuant to Section 10.1.1 and of each set of
quarterly statements pursuant to
 
38

--------------------------------------------------------------------------------


 
Section 10.1.2, (a) a duly completed compliance certificate in the form of
Exhibit A, with appropriate insertions, dated the date of such annual report or
such quarterly statements and signed by a Responsible Financial Officer of the
Parent, containing a computation of each of the financial ratios and
restrictions set forth in Section 10.6 and to the effect that such officer has
not become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it; and (b) an updated organizational chart
listing all Subsidiaries and the jurisdictions of their respective organization.
 
10.1.4  Reports to SEC and to Shareholders.  Promptly upon the filing or sending
thereof, copies of all regular, periodic or special reports of the Parent or any
Subsidiary filed with the SEC (excluding exhibits thereto, provided that the
Company shall promptly deliver any such exhibit to the Administrative Agent or
any Lender upon request therefor); copies of all registration statements of the
Parent or any Subsidiary filed with the SEC; and copies of all proxy statements
or other communications made to shareholders generally concerning material
developments in the business of the Parent or any Subsidiary.
 
10.1.5  Notice of Default, Litigation, ERISA and Environmental
Matters.  Promptly upon any Responsible Officer becoming aware of any of the
following, written notice describing the same and the steps being taken by the
Parent or the Subsidiary affected thereby with respect thereto:
 
(a)    the occurrence of an Event of Default or an Unmatured Event of Default;
 
(b)    any litigation, arbitration or governmental investigation or proceeding
not previously disclosed by the Parent to the Lenders which has been instituted
or, to the knowledge of the Parent or the Company, is threatened against the
Parent or any Subsidiary or to which any of the properties of any thereof is
subject which (i) has a reasonable likelihood of being adversely determined and
(ii) if so determined, would reasonably be expected to have a Material Adverse
Effect;
 
(c)    the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan (excluding the Star Termination), or
the failure of any member of the Controlled Group to make a required
contribution to any Pension Plan (if such failure is sufficient to give rise to
a lien under Section 302(f) of ERISA) or to any Multiemployer Pension Plan, or
the taking of any action with respect to a Pension Plan which could reasonably
be expected to result in the requirement that the Parent furnish a bond or other
security to the PBGC or such Pension Plan, or the occurrence of any event
(excluding the Star Termination) with respect to any Pension Plan or
Multiemployer Pension Plan which could result in the incurrence by any member of
the Controlled Group of any material liability, fine or penalty (including any
claim or demand for withdrawal liability or partial withdrawal from any
Multiemployer Pension Plan), or any notice that any Multiemployer Pension Plan
is in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated (except for the Star
Termination), or that any such plan is or may become insolvent;
 
39

--------------------------------------------------------------------------------


 
(d)        any cancellation (without replacement) or material change in any
material insurance maintained by the Parent or any Subsidiary;
 
(e)     any event (including any violation of any Environmental Law or the
assertion of any Environmental Claim) which might reasonably be expected to have
a Material Adverse Effect; or
 
(f)         any setoff, claim (including any Environmental Claim), withholding
or other defense to which any material portion of the collateral granted under
any Collateral Document, or the Administrative Agent’s or the Lenders’ rights
with respect to any material portion of such collateral, are subject.
 
10.1.6    Subsidiaries.  Promptly upon any change in the list of its
Subsidiaries from that set forth on Schedule 9.8 (or in the most recent notice
pursuant to this Section), notification of such change.
 
10.1.7    Management Reports.  Promptly upon the request of the Administrative
Agent or any Lender, copies of all detailed financial and management reports
submitted to the Parent by independent auditors in connection with each annual
or interim audit made by such auditors of the books of the Parent.
 
10.1.8    Projections.  As soon as practicable and in any event within 30 days
after the commencement of each Fiscal Year, financial projections for the Parent
and its Subsidiaries for such Fiscal Year prepared in a manner consistent with
those projections delivered by the Parent to the Administrative Agent prior to
the Effective Time.
 
10.1.9    Other Information.  From time to time such other information
concerning the Parent and its Subsidiaries as the Administrative Agent or any
Lender may reasonably request.
 
10.2       Books, Records and Inspections.  Keep, and cause each Subsidiary to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each Subsidiary to permit, at any reasonable time during
normal business hours and with reasonable prior notice (or at any time without
notice if an Event of Default exists), any Lender or the Administrative Agent or
any representative thereof to inspect any or all of its offices, properties and
operations, to discuss its financial matters with its officers and its
independent auditors (and the Parent hereby authorizes such independent auditors
to discuss such financial matters with any Lender or the Administrative Agent or
any representative thereof whether or not any representative of the Parent or
any Subsidiary is present), and to examine (and, at the expense of the Parent or
the applicable Subsidiary, photocopy extracts from) any of its books or other
corporate records; and permit, and cause each Subsidiary to permit, the
Administrative Agent to perform periodic field examinations of the Parent and
its Subsidiaries at such times as the Administrative Agent or the Required
Lenders (in each case in consultation with the Company) may elect; provided that
the Loan Parties shall not be obligated to pay for more than one field
examination in any Fiscal Year (excluding any field examination conducted at a
time when any Event of Default exists).
 
10.3     Insurance.  Maintain, and cause each Subsidiary to maintain, with
responsible insurance companies, such insurance as may be required by any law or
governmental regulation or
 
40

--------------------------------------------------------------------------------


 
court decree or order applicable to it and such other insurance, to such extent
and against such hazards and liabilities, as is customarily maintained by
companies similarly situated; and, upon request of the Administrative Agent,
furnish to the Administrative Agent a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Parent and its
Subsidiaries.
 
10.4    Compliance with Laws, Material Contracts; Payment of Taxes and
Liabilities.  (a) Comply, and cause each Subsidiary to comply, in all material
respects with all material applicable laws, rules, regulations, decrees, orders,
judgments, licenses, material contracts and permits, noncompliance with which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; and (b) pay, and cause each Subsidiary to pay, prior to
delinquency, all United States federal taxes and all other material taxes and
governmental charges against it or any of its property, as well as claims of any
kind which, if unpaid, might become a Lien on any of its property, other than
Liens permitted by Section 10.8; provided that the foregoing shall not require
the Parent or any Subsidiary to pay any such tax or charge so long as it shall
contest the validity thereof in good faith by appropriate proceedings and shall
set aside on its books adequate reserves with respect thereto in accordance with
GAAP.
 
10.5    Maintenance of Existence, etc.  Maintain and preserve, and (subject to
Section 10.10) cause each Subsidiary to maintain and preserve, (a) its existence
and, if applicable, good standing in the jurisdiction of its formation; provided
that any Subsidiary (other than the Company) may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders), and (b) its qualification and good standing as a foreign company in
each jurisdiction where the nature of its business makes such qualification
necessary (except in those instances in which the failure to be qualified or in
good standing does not have a Material Adverse Effect).
 
10.6    Financial Covenants.
 
10.6.1       Fixed Charge Coverage Ratio.  Not permit the Fixed Charge Coverage
Ratio as of the last day of any Computation Period to be less than 1.25 to 1.0.
 
10.6.2       Leverage Ratio.  Not permit the Leverage Ratio as of the last day
of any Fiscal Quarter to exceed 3.50 to 1.0.
 
10.7          Limitations on Debt.  Not, and not permit any Subsidiary to,
create, incur, assume or suffer to exist any Debt, except:
 
(a)       obligations under this Agreement and the other Loan Documents;
 
(b)    unsecured seller Debt which represents all or part of the purchase price
payable in connection with a transaction permitted by Section 10.10(c); provided
that (i) the aggregate outstanding principal amount of all such Debt shall not
at any time exceed $15,000,000 and (ii) all such Debt shall have terms that are
reasonably acceptable to the Administrative Agent;
 
(c)       Debt secured by Liens permitted by Section 10.8(d); provided that the
aggregate amount of all such Debt at any time outstanding shall not exceed
$2,000,000;
 
41

--------------------------------------------------------------------------------


 
(d)       Debt of Subsidiaries owed to the Parent or any other Subsidiary;
 
(e)       Hedging Obligations of the Company or any Subsidiary incurred in the
ordinary course of business for bona fide hedging purposes and not for
speculation;
 
(f)       unsecured Debt of the Company to Subsidiaries;
 
(g)       Subordinated Debt;
 
(h)       Debt existing on the date hereof and listed on Schedule 10.7(h), and
refinancings, amendments, restatements, supplements, refundings, renewals or
extensions of any such Debt so long as the principal amount of such Debt (as so
refinanced or otherwise modified) is not increased and the terms applicable to
such Debt (as so refinanced or otherwise modified) are no less favorable to the
Company or the applicable Subsidiary in any material respect than the terms in
effect immediately prior to such refinancing or other modification (except that
interest and fees payable with respect to such Debt (as so refinanced or
modified) may be at the then-prevailing market rates);
 
(i)       Debt from the Parent owing to the Company solely to the extent that
the proceeds of such Debt are used by the Parent to pay its taxes and reasonable
accounting, legal and corporate overhead expenses, in each case as they become
due;
 
(j)       subject to the limitations set forth in Section 10.8(k), Debt arising
under Capital Leases;
 
(k)      Suretyship Liabilities permitted by Section 10.19; and
 
(l)       other Debt in an aggregate principal amount not to exceed $25,000,000
at any time.
 
10.8    Liens.  Not, and not permit any Subsidiary to, create or permit to exist
any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:
 
(a)      Liens for taxes or other governmental charges not at the time
delinquent or being contested in good faith by appropriate proceedings and, in
each case, for which it maintains adequate reserves;
 
(b)      Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, landlords, mechanics, repairmen and materialmen and
other similar Liens imposed by law, (ii) deposits to secure trade contracts
entered into in the ordinary course of business and (iii) Liens incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
leases, surety bonds, bids, performance bonds and similar obligations) for sums
not overdue for a period of more than 30 days or being contested in good faith
by appropriate proceedings and not involving any deposits (other than deposits
in the ordinary course of business that are customary with respect to the type
of obligations secured and deposits permitted by Section 10.19(f), but excluding
bonds of the types described in subsection (e) below) or advances or borrowed
money or the deferred purchase price of property or services, and, in each case,
for which it maintains adequate reserves;
 
42

--------------------------------------------------------------------------------


 
(c)      Liens identified in Schedule 10.8 and Liens securing refinancings,
refundings, renewals, replacements or extensions of the Debt originally secured
by such Liens; provided that the amount of Debt secured thereby is not
increased;
 
(d)            subject to the limitations set forth in Section 10.7(c), (i)
Liens existing on property at the time of the acquisition thereof by the Company
or any Subsidiary (and not created in contemplation of such acquisition) and
(ii) Liens that constitute purchase money security interests on any property
securing debt  incurred for the purpose of financing all or any part of the cost
of acquiring, constructing or improving such property, provided that any such
Lien attaches to such property within 60 days of the acquisition thereof and
such Lien attaches solely to the property so acquired, and any refinancing,
amendment, restatement, supplement, renewal or extension of any such Lien (or
the debt secured thereby) so long as the principal amount of the obligations
secured by such Lien is not increased and such Lien does not extend to any other
property of the Company or any Subsidiary;
 
(e)            attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding $1,000,000 in the aggregate arising in connection with court
proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings;
 
(f)             leases, subleases, encroachments, subdivisions, easements,
rights of way, restrictions, minor defects or irregularities in title and other
similar Liens not interfering in any material respect with the ordinary conduct
of the business of the Company or any Subsidiary;
 
(g)            Liens in favor of the Administrative Agent arising under the Loan
Documents;
 
(h)            Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution;
 
(i)        licenses of patents, trademarks, or other intellectual property
rights granted in the ordinary course of business;
 
(j)       any interest or title of a lessor, licensor or sublessor under any
lease or license entered into the ordinary course of its business and covering
only the assets so leased or licensed;
 
(k)      Liens arising under Capital Leases, Liens securing Subordinated Debt
and other Liens not otherwise permitted by this Section 10.8 so long as the
aggregate outstanding principal amount of the obligations secured by the
foregoing does not exceed $10,000,000 at any time outstanding;
 
(l)       Liens deemed to exist in connection with Investments in repurchase
agreements permitted by Section 10.19;
 
43

--------------------------------------------------------------------------------


 
(m)     Liens securing Debt facilities of Foreign Subsidiaries provided the
aggregate outstanding principal amount of all obligations so secured will not at
any time exceed $15,000,000; and
 
(n)      Liens on Unrestricted Margin Stock.
 
10.9    Restricted Payments.  Not, and not permit any Subsidiary to, (a) declare
or pay any dividends on any of its capital stock (other than stock dividends),
(b) purchase or redeem any such stock or any warrants, options or other similar
rights in respect of such stock, (c) make any other distribution to any
shareholder with respect to such shareholder’s equity interest, (d) pay any
principal or interest on, or purchase, redeem or defease, any Subordinated Debt,
or (e) set aside funds for any of the foregoing; provided that (i) any
Subsidiary may declare and pay dividends to the Company or to any other
Subsidiary, (ii) the Company or the Parent, as the case may be, may make
regularly scheduled payments on any Subordinated Debt if the holder of such
Subordinated Debt is permitted to receive such payments at such time under the
applicable agreement or instrument governing such Subordinated Debt and any
applicable subordination agreement and/or intercreditor agreement, (iii) the
Company or any Subsidiary may declare and pay dividends to the Parent to the
extent necessary to enable the Parent to pay its taxes, accounting, legal and
corporate overhead expenses as they become due, (iv) the Parent and any of its
Subsidiaries may (A) purchase, redeem, retire or otherwise acquire shares of its
capital stock or warrants or options from current or former officers, directors
or employees of the Parent or any of its Subsidiaries upon the death,
disability, resignation or termination of employment of such individual in an
aggregate amount not to exceed $100,000 in any Fiscal Year and (B) redeem stock
or options in connection with its equity plans in an aggregate amount not to
exceed $5,000,000 in any Fiscal Year (and the Company may declare and pay
dividends to the Parent to the extent necessary to enable the Parent to make
such redemptions); (v) so long as no Event of Default or Unmatured Event of
Default exists or will result therefrom, the Company and any of its Subsidiaries
may declare and pay dividends to the Parent to the extent necessary to enable
the Parent to make regularly scheduled payments on any Subordinated Debt if the
holder of such Subordinated Debt is permitted to receive such payments at such
time under any applicable subordination agreement and/or intercreditor
agreement; (vi) so long as no Event of Default or Unmatured Event of Default
exists or will result therefrom, the Parent may declare cash dividends to its
shareholders or repurchase shares of its stock from shareholders (such dividends
and repurchases “Shareholder Payments”) so long as the amount of dividends
declared and stock repurchased in any Computation Period shall not exceed 15% of
EBITDA for such Computation Period; and (vii) the Parent may pay cash dividends
declared in accordance with the foregoing clause (vi) and the Company may pay
dividends to the Parent to the extent necessary to enable the Parent to make
Shareholder Payments.
 
10.10   Mergers, Consolidations, Sales.  Not, and not permit any Subsidiary to,
be a party to any merger or consolidation, or purchase or otherwise acquire all
or substantially all of the assets or any stock of any class of, or any
partnership or joint venture interest in, any other Person, or (except for the
sale or lease of inventory in the ordinary course of business) sell, transfer,
convey or lease all or any substantial part of its assets, or sell or assign
with or without recourse any receivables, except for (a) any such merger or
consolidation, sale, transfer, conveyance, lease or assignment of or by any
wholly-owned Subsidiary into the Company or into, with or to any other
wholly-owned Subsidiary; (b) any such purchase or other acquisition (and the
corresponding sale or other transfer) by the Company or any wholly-owned
Subsidiary of the assets or stock of
 
44

--------------------------------------------------------------------------------


 
any wholly-owned Subsidiary; (c) any Permitted Acquisition; (d) sales or
assignments of receivables in the ordinary course of business consistent with
past practice; (e) sales and other dispositions of Unrestricted Margin Stock;
(f) sales and dispositions of assets (including the stock of Subsidiaries) so
long as the net book value of all assets sold or otherwise disposed of in any
Fiscal Year (excluding sales and assignments described in clause (a), (b), (d)
or (e) above) does not exceed $10,000,000; and (g) Investments permitted by
Section 10.19(n).
 
10.11    Use of Proceeds; Restriction on Margin Stock.  Use the proceeds of the
Loans solely to finance the Star Merger, to finance fees and expenses associated
with the Star Merger; to refinance existing Debt of the Company and the Target;
and to finance the working capital of the Company and its Subsidiaries, to pay
expenses and fees on connection with the refinancing of the existing Debt, for
permitted capital expenditures, to make Permitted Acquisitions and for other
general corporate purposes; and not purchase or otherwise acquire, directly or
indirectly, any Margin Stock other than Unrestricted Margin Stock.
 
10.12    Further Assurances.  Take, and cause each Subsidiary to take, such
actions as are necessary, or as the Administrative Agent (or the Required
Lenders acting through the Administrative Agent) may reasonably request, from
time to time (including the execution and delivery of guaranties, security
agreements, pledge agreements, financing statements, mortgages, deeds of trust,
Collateral Access Agreements and other documents, the filing or recording of any
of the foregoing, the delivery of stock certificates, notes and other collateral
with respect to which perfection is customarily obtained by possession, and the
delivery of opinions of counsel with respect to any of such documents) to ensure
that (i) the obligations of the Company hereunder and under the other Loan
Documents and any Hedging Obligations of the Company owing to any Lender or any
Affiliate of any Lender are secured by first-priority Liens (subject only to
Liens permitted by the Loan Documents) on substantially all of the assets of the
Company and guaranteed by all of the Subsidiaries (including, promptly upon the
acquisition or creation thereof, any Subsidiary acquired or created after the
date hereof) by execution of a counterpart of the Subsidiary Guaranty; provided
that no Foreign Subsidiary shall have an obligation to execute a counterpart of
the Subsidiary Guaranty; and (ii) the obligations of the Parent under the Parent
Guaranty and of each Subsidiary Guarantor under the Subsidiary Guaranty and any
Hedging Obligations of the Parent or such Subsidiary Guarantor owing to any
Lender or any Affiliate of any Lender are secured by first-priority Liens
(subject only to Liens permitted by the Loan Documents) on substantially all of
the assets of the Parent or such Subsidiary Guarantor.  Notwithstanding the
foregoing or any other provision of any Loan Document, (a) without limiting
clause (c) below, neither the Parent, the Company nor any other domestic
Subsidiary shall be required to pledge more than 65% of the stock of any Foreign
Subsidiary; (b) no Foreign Subsidiary shall be required to pledge any of its
assets, including the stock of any other Foreign Subsidiary; and (c) unless
requested by the Administrative Agent or the Required Lenders, neither the
Company nor any domestic Subsidiary shall be required to pledge any stock of
Middleby Japan Corporation, G.S. Blodgett International, Limited, Fab Asia,
Middleby Korea Corporation, Middleby China Corporation, Middleby España, S.L. or
any other Foreign Subsidiary created or acquired after the date hereof.
 
10.13    Transactions with Affiliates.  Not, and not permit any Subsidiary to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Parent and its
Subsidiaries) which is on terms which are less favorable
 
45

--------------------------------------------------------------------------------


 
than are obtainable from any Person which is not one of its Affiliates; provided
that the Parent may reimburse reasonable expenses and pay reasonable
compensation and provide indemnification and insurance to its officers and
directors consistent with past practice.
 
10.14    Employee Benefit Plans.  Maintain, and cause each Subsidiary to
maintain, each Pension Plan in substantial compliance with all applicable
requirements of law and regulations.
 
10.15    Environmental Laws.  Conduct, and cause each Subsidiary to conduct, its
operations and keep and maintain its property in material compliance with all
Environmental Laws (other than Immaterial Laws).
 
10.16    Unconditional Purchase Obligations.  Not, and not permit any Subsidiary
to, enter into or be a party to any material contract for the purchase of
materials, supplies or other property or services, if such contract requires
that payment be made by it regardless of whether or not delivery is ever made of
such materials, supplies or other property or services; provided that the
foregoing shall not prohibit the Parent or any Subsidiary from entering into
options for the purchase of particular assets or businesses.
 
10.17    Inconsistent Agreements.  Not, and not permit any Subsidiary to, enter
into any loan or credit agreement, indenture or other material instrument or
document containing any provision which (a) would be violated or breached by any
borrowing, or the obtaining of any Letter of Credit, by the Company hereunder or
by the performance by the Parent, the Company or any other Subsidiary of any of
its obligations hereunder or under any other Loan Document or (b) would prohibit
the Parent, the Company or any other domestic Subsidiary from granting to the
Administrative Agent, for the benefit of the Lenders, a Lien on any of its
assets (other than (i) any prohibition with respect to an asset subject to a
Lien or purchase money security interest securing Debt permitted by Section
10.7(c) or 10.7(j) or a Lien permitted by Section 10.8(c)), (ii) customary
non-assignment provisions in leases not prohibited by the terms of this
Agreement), (iii) any prohibition applicable solely to the property or assets of
any Foreign Subsidiary and (iv) any prohibition pursuant to customary agreements
providing for the licensing of intellectual property by third parties to the
Parent or any Subsidiary in the ordinary course of business that restricts the
sublicensing, pledge, transfer or assignment of the licensee’s rights
thereunder.
 
10.18   Business Activities.  (a) Not engage in any business activity other than
(i) the ownership of the capital stock of the Company and (ii) activities
incidental thereto and (b) not permit any Subsidiary to engage in any line of
business other than those engaged in by the Company and its Subsidiaries at the
Effective Time and businesses reasonably related thereto.
 
10.19   Advances and Other Investments.  Not, and not permit any Subsidiary to,
make, incur, assume or suffer to exist any Investment in any other Person,
except (without duplication) the following:
 
(a)       equity Investments existing at the Effective Time in Subsidiaries
identified in Schedule 9.8;
 
(b)       equity Investments in Subsidiaries (or entities which are to become
Subsidiaries) in connection with transactions permitted by Section 10.10(a), (b)
or (c);
 
46

--------------------------------------------------------------------------------


 
(c)       in the ordinary course of business, contributions by the Parent to the
capital of the Company, by the Company to any of its Subsidiaries or by any such
Subsidiary to the capital of any of its Subsidiaries;
 
(d)       in the ordinary course of business, Investments by the Parent in the
Company, by the Company in any of its Subsidiaries or by any Subsidiary in the
Company or any other Subsidiary of the Company, by way of intercompany loans,
advances or guaranties of the obligations of such other Persons;
 
(e)       Suretyship Liabilities permitted by Section 10.7;
 
(f)        good faith deposits and the like made in connection with prospective
Acquisitions permitted by Section 10.10;
 
(g)            Cash Equivalent Investments;
 
(h)             bank deposits in the ordinary course of business and consistent
with past practice; provided that the aggregate amount of all such deposits
(excluding (x) amounts in payroll accounts, disbursement accounts or for
accounts payable, in each case to the extent that checks have been issued to
third parties and (y) amounts maintained (in the ordinary course of business
consistent with past practice) in accounts of any Person which is acquired by
the Parent or a Subsidiary in accordance with the terms hereof during the 45
days following the date of such Acquisition) which are maintained by the Parent
and its domestic Subsidiaries with any bank that is not a Lender shall not at
any time exceed $500,000 in the aggregate;
 
(i)        Investments received in connection with the creation and collection
of receivables in the ordinary course of business;
 
(j)        Investments set forth on Schedule 10.19;
 
(k)       Permitted Acquisitions;
 
(l)        Investments in mutual funds not otherwise permitted by clauses (a)
through (k) above in an aggregate amount not to exceed $2,000,000 at any time
outstanding;
 
(m)      Loans to the Parent permitted by Section 10.7(i); and
 
(n)       other Investments in an aggregate amount (valued at cost) not
exceeding $1,000,000 at any time outstanding;
 
provided that no Investment otherwise permitted by clause (b), (e) or (f) shall
be permitted to be made if, immediately before or after giving effect thereto,
any Event of Default or Unmatured Event of Default shall have occurred and be
continuing.
 
10.20   Foreign Subsidiaries.  Not at any time permit more than 25% of its
consolidated assets to be owned by, or more than 45% of its consolidated
revenues for any Fiscal Quarter to be earned by, Foreign Subsidiaries.
 
47

--------------------------------------------------------------------------------


 
10.21         Amendments to Certain Documents.  Not, and not permit any
Subsidiary to, make or agree to any amendment to or modification of, or waive
any of its rights under, any of the terms of (a) the Star Acquisition Agreement
if such amendment, modification or waiver would adversely affect the interests
of the Lenders in any material respect or (b) any agreement or instrument
governing any Subordinated Debt which would (i) have the effect of (x) providing
for earlier payment in respect of principal or redemptions or otherwise, (y)
requiring collateral or guarantees to secure any Subordinated Debt or (z)
increasing the interest rate payable with respect to any Subordinated Debt or
(ii) otherwise adversely affect the interest of the Lenders in any material
respect.
 
10.22    Real Estate Documents.
 
(a)     Within 60 days after the Effective Time deliver to the Agent an
amendment to each existing Mortgage, a title insurance date down endorsement and
other documents related to real estate collateral, as the Administrative Agent
may reasonably request.
 
(b)     In the case of each parcel of real property acquired in fee by the
Company or any domestic Subsidiary after the date hereof, deliver to the
Administrative Agent promptly after the acquisition of such real property (i) an
ALTA Loan Title Insurance Policy issued by an insurer acceptable to the
Administrative Agent (and, for purposes hereof, the Administrative Agent
acknowledges that Chicago Title Insurance Company and Stewart Title Company are
acceptable insurers) or a title insurance binder thereof marked by an authorized
representative of such title company, insuring the Administrative Agent’s Lien
on such real property and containing such endorsements as the Administrative
Agent may reasonably require (it being understood that the amount of coverage,
exceptions to coverage and status of title set forth in such policy shall be
reasonably acceptable to the Administrative Agent), (ii) copies of all documents
of record concerning such real property as shown on the commitment for the ALTA
Loan Title Insurance Policy referred to in clause (i) and (iii) a flood
insurance policy concerning such real property, reasonably satisfactory to the
Administrative Agent, if required by the Flood Disaster Protection Act of 1973.
 
(c)     In the case of each parcel of real property leased (as lessee) by the
Company or any domestic Subsidiary after the Effective Time, use commercially
reasonable efforts to deliver, or to cause to be delivered to the Administrative
Agent promptly after the effectiveness of such lease, (i) a Collateral Access
Agreement from the owner and each mortgagee of such property waiving any
landlord’s or mortgagee’s Lien in respect of personal property of any Loan Party
kept at the premises subject to such lease (unless the delivery of such
Collateral Access Agreement is waived by the Administrative Agent); and (ii) if
requested by the Administrative Agent, a leasehold Mortgage for such property
and the documents listed in clause (a) above with respect to such property.
 
SECTION 11    EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
 
11.1          Effectiveness.   This Agreement shall become effective at the time
(the “Effective Time”) at which the Administrative Agent shall have received (a)
all amounts which are then due and payable pursuant to Section 5 and (to the
extent billed) Section 15.6; (b) evidence satisfactory to the Administrative
Agent that all filings required by the Administrative Agent to perfect the
 
48

--------------------------------------------------------------------------------


 
Administrative Agent’s Lien on the collateral under the Collateral Documents
have been duly made and are in full force and effect (other than any amendments
to the existing Mortgages  required to be completed after the Effective Time
under Section 10.22(a)); and (c) all of the following, each duly executed and
dated a date satisfactory to the Administrative Agent, each in form and
substance reasonably satisfactory to the Administrative Agent, and each in
sufficient number of signed counterparts to provide one for each Lender.
 
11.1.1       Resolutions.  Certified copies of resolutions of the Board of
Directors (or equivalent governing body) of each of the Parent and the Company
authorizing or ratifying the execution, delivery and performance by such Person
of each Loan Document to which it is a party.
 
11.1.2    Other Consents, etc.  Certified copies of all documents evidencing any
necessary corporate action, consents and governmental approvals (if any)
required for the execution, delivery and performance by each of the Parent and
the Company of the documents referred to in this Section 11.
 
11.1.3    Incumbency and Signature Certificates.  A certificate of the Secretary
or an Assistant Secretary of each of the Parent and the Company as of the
Effective Time certifying the names of the officer or officers of such entity
authorized to sign the Loan Documents to which such entity is a party, together
with a sample of the true signature of each such officer (it being understood
that the Administrative Agent and each Lender may conclusively rely on each such
certificate until formally advised by a like certificate of any changes
therein).
 
11.1.4       Confirmation.  The Confirmation executed by each Loan Party.
 
11.1.5       Opinion of Counsel for the Loan Parties.  The opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, counsel to the Loan Parties.
 
11.1.6       Compliance Certificate.  A compliance certificate substantially in
the form of Exhibit A showing pro forma compliance with the financial covenants
set forth in Section 10.6 as of November 30, 2007.
 
11.1.7       Other.  Such other documents as the Administrative Agent or any
Lender through the Administrative Agent may reasonably request.
 
11.2          Conditions to All Credit Extensions.  The obligation (a) of each
Lender to make any Loan and (b) of each Issuing Lender to issue any Letter of
Credit is subject to the condition that the Effective Time shall have occurred
and to the following further conditions precedent:
 
11.2.2       Compliance with Representations and Warranties, No Default,
etc.  Both before and after giving effect to each Credit Extension, the
following statements shall be true and correct:
 
(a)       the representations and warranties of each Loan Party set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects with the same effect as if then made (except to the extent
stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); and
 
49

--------------------------------------------------------------------------------


 
(b)       no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing.
 
11.2.3       Confirmatory Certificate.  If requested by the Administrative Agent
or any Lender (acting through the Administrative Agent), the Administrative
Agent shall have received (in sufficient counterparts to provide one to each
Lender) a certificate dated the date of such requested Credit Extension and
signed by a duly authorized representative of the Company as to the matters set
out in Section 11.2.1 (it being understood that each request by the Company for
a Credit Extension shall be deemed to constitute a representation and warranty
by the Company that the conditions precedent set forth in Section 11.2.1 will be
satisfied at the time of the making of such Credit Extension), together with
such other documents as the Administrative Agent or any Lender (acting through
the Administrative Agent) may reasonably request in support thereof.
 
11.3          Conditions to Specified Credit Extension.  The obligation (a) of
each Lender to make any Loan and (b) of each Issuing Lender to issue any Letter
of Credit that, in either case, would cause the Total Outstandings to exceed
$262,000,000 is subject to the conditions precedent that the Administrative
Agent shall have received certified copies of the Star Acquisition Agreement,
together with a certificate from a Responsible Financial Officer certifying
that:
 
(i)  the Star Merger has been, or concurrently with the making of the applicable
Credit Extensions will be, consummated in all material respects in accordance
with the terms of the Star Acquisition Agreement and in compliance in all
material respects with applicable law and regulatory approvals;
 
(ii)  no amendment, waiver or modification has been made to the Star Acquisition
Agreement unless approved by the Administrative Agent (which approval shall not
to be unreasonably withheld or delayed and shall not be required for (i) any
amendment, waiver or modification to correct an ambiguity or (ii) any amendment,
waiver or modification that could not reasonably be expected to adversely affect
in any material respect the interests of the Administrative Agent or any Lender
under or with respect to the credit facilities provided hereunder);
 
(iii)    the consummation of the Star Merger does not violate in any material
respect any statute or regulation of the United States or any other applicable
jurisdiction, or any material order, judgment or decree of any court or other
Governmental Authority, or result in a breach of, or constitute a default under,
any material agreement or indenture, or any material order or decree, affecting
the Parent or any Subsidiary;
 
(iv)  the representations and warranties of the Company and Merger Sub in the
Star Acquisition Agreement are true and correct in all material respects; and
 
(v)  to the best of the Company's knowledge, the Company has no right to
terminate the Star Acquisition Agreement as a result of the inaccuracy of any
representation or warranty made by the Target or Weston Presidio Fund IV, L.P.
therein.
 
SECTION 12     EVENTS OF DEFAULT AND THEIR EFFECT.
 
50

--------------------------------------------------------------------------------


 
12.1          Events of Default.  Each of the following shall constitute an
Event of Default under this Agreement:
 
12.1.1    Non-Payment of the Loans, etc.  Default in the payment when due of the
principal of any Loan; default, and continuance thereof for three Business Days
after notice from the applicable Issuing Lender, in the payment when due of any
reimbursement obligation with respect to any Letter of Credit; or default, and
continuance thereof for five days, in the payment when due of any interest, fee
or other amount payable by the Company hereunder or under any other Loan
Document.
 
12.1.2       Non-Payment of Other Debt.  Any default shall occur under the terms
applicable to any Debt of the Parent or any Subsidiary in an aggregate principal
amount (in any case for all such Debt so affected) exceeding $2,500,000 and such
default shall (a) consist of the failure to pay such Debt when due (subject to
the expiration of any applicable grace period), whether by acceleration or
otherwise, or (b) accelerate the maturity of such Debt or permit the holder or
holders thereof (subject to the expiration of any applicable grace period), or
any trustee or agent for such holder or holders, to cause such Debt to become
due and payable prior to its expressed maturity.
 
12.1.3       Bankruptcy, Insolvency, etc.  The Parent or any Subsidiary becomes
insolvent or generally fails to pay, or admits in writing its inability to pay,
debts as they become due; or the Parent or any Subsidiary applies for, consents
to, or acquiesces in the appointment of a trustee, receiver or other custodian
for the Parent or such Subsidiary or any substantial part of the property
thereof, or makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent or acquiescence, a trustee, receiver or
other custodian is appointed for the Parent or any Subsidiary or for any
substantial part of the property thereof and is not discharged within 60 days;
or any bankruptcy, reorganization, debt arrangement, or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution or liquidation
proceeding (except the voluntary dissolution, not under any bankruptcy or
insolvency law, of a Subsidiary), is commenced in respect of the Parent or any
Subsidiary, and if such case or proceeding is not commenced by the Parent or
such Subsidiary, it is consented to or acquiesced in by the Parent or such
Subsidiary, or remains for 60 days undismissed; or the Parent or any Subsidiary
takes any corporate action to authorize, or in furtherance of, any of the
foregoing.
 
12.1.4       Non-Compliance with Provisions of This Agreement.  (a) Failure by
the Parent to comply with or to perform any covenant set forth in Sections 10.2,
10.5(a) (with respect to the Parent or the Company), 10.6 through 10.13, 10.17,
10.18, 10.19 or 10.21; or (b) failure by the Parent to comply with or to perform
any other provision of this Agreement (and not constituting an Event of Default
under any of the other provisions of this Section 12) and continuance of such
failure for 30 days (less, in the case of Section 10.1.5(a), the number of days
elapsed from the second Business Day after a Responsible Officer obtains
knowledge of such failure to the date on which the Company provides the notice
required by such Section) after notice thereof to the Company from the
Administrative Agent (or any Lender through the Administrative Agent).
 
12.1.5      Representations and Warranties.  Any representation or warranty made
by any Loan Party herein or in any other Loan Document, or in any statement or
certificate at any time given by such Loan Party in writing in connection
herewith or therewith, is false or misleading in any material respect on or as
of the date made or deemed made.
 
51

--------------------------------------------------------------------------------


 
12.1.6       Pension Plans.  (i) Institution of any steps by any Loan Party or
any other Person to terminate a Pension Plan (other than in connection with the
Star Termination) if as a result of such termination such Loan Party could be
required to make a contribution to such Pension Plan, or could incur a liability
or obligation to such Pension Plan, in excess of $1,000,000; (ii) a contribution
failure occurs with respect to any Pension Plan sufficient to give rise to a
Lien under section 302(f) of ERISA; or (iii) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Pension Plan and the withdrawal
liability (without unaccrued interest) to Multiemployer Pension Plans as a
result of such withdrawal (including any outstanding withdrawal liability that
the Parent and the Controlled Group has incurred on the date of such withdrawal)
exceeds $1,000,000.
 
12.1.7       Judgments.  Final judgments which exceed an aggregate (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) of $2,500,000 shall be rendered against the Parent or
any Subsidiary and shall not have been paid, discharged or vacated or had
execution thereof stayed pending appeal within 30 days after entry or filing of
such judgments.
 
12.1.8       Invalidity of Subsidiary Guaranty, etc.  The Subsidiary Guaranty or
the Parent Guaranty shall cease to be in full force and effect with respect to
any Subsidiary Guarantor or the Parent, respectively (unless, in the case of a
Subsidiary Guarantor, such Subsidiary Guarantor ceases to be a Subsidiary
pursuant to a transaction permitted hereby); any Subsidiary Guarantor or the
Parent shall fail (subject to any applicable grace period) to comply with or to
perform any applicable provision of the Subsidiary Guaranty or the Parent
Guaranty, respectively; or any Subsidiary Guarantor or the Parent (or any Person
by, through or on behalf of such Subsidiary Guarantor or the Parent) shall
contest in any manner the validity, binding nature or enforceability of the
Subsidiary Guaranty or the Parent Guaranty, respectively, with respect to such
Subsidiary Guarantor or the Parent, respectively.
 
12.1.9       Invalidity of Collateral Documents, etc.  (a) Any Collateral
Document shall cease to be in full force and effect with respect to any Loan
Party (unless such Loan Party ceases to be a Subsidiary pursuant to a
transaction permitted by Section 10.10); (b) any Loan Party shall fail to comply
with or to perform any applicable provision of any Collateral Document to which
such entity is a party and such failure (i) affects a material portion of the
collateral granted under such Collateral Document or (ii) continues for 10 days
after a Responsible Officer obtains knowledge thereof; or (c) any Loan Party (or
any Person by, through or on behalf of such Loan Party) shall contest in any
manner the validity, binding nature or enforceability of any Collateral
Document.
 
12.1.10   Change in Control.   A Change in Control shall occur.
 
12.2          Effect of Event of Default.  If any Event of Default described in
Section 12.1.3 shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and the Loans and all other obligations
hereunder shall become immediately due and payable and the Company shall become
immediately obligated to deliver to the Administrative Agent cash collateral in
an amount equal to the outstanding face amount of all Letters of Credit, all
without presentment, demand, protest or notice of any kind; and, if any other
Event of Default shall occur and be continuing, the Administrative Agent (upon
written request of the Required Lenders) shall declare the Commitments (if they
have not theretofore terminated) to be terminated
 
52

--------------------------------------------------------------------------------


 
and/or declare all Loans and all other obligations hereunder to be due and
payable and/or demand that the Company immediately deliver to the Administrative
Agent cash collateral in amount equal to the outstanding face amount of all
Letters of Credit, whereupon the Commitments (if they have not theretofore
terminated) shall immediately terminate and/or all Loans and all other
obligations hereunder shall become immediately due and payable and/or the
Company shall immediately become obligated to deliver to the Administrative
Agent cash collateral in an amount equal to the face amount of all Letters of
Credit, all without presentment, demand, protest or notice of any kind.  The
Administrative Agent shall promptly advise the Company of any such declaration,
but failure to do so shall not impair the effect of such declaration.  Any cash
collateral delivered hereunder shall be held by the Administrative Agent
(without liability for interest thereon) and applied to obligations arising in
connection with any drawing under a Letter of Credit.  After the expiration or
termination of all Letters of Credit, such cash collateral shall be applied by
the Administrative Agent to any remaining obligations hereunder and any excess
shall be delivered to the Company or as a court of competent jurisdiction may
elect.
 
SECTION 13     PARENT GUARANTY
 
13.1    The Guaranty.  The Parent hereby irrevocably and unconditionally
guarantees as a primary obligor the full and punctual payment when due (whether
at stated maturity, upon acceleration or otherwise) of all Guaranteed
Obligations, including all principal of the Loans, all reimbursement obligations
in respect of Letters of Credit, all interest on the foregoing and all fees
payable hereunder (including all interest and fees accruing after the
commencement of a bankruptcy, insolvency or similar proceeding with respect to
the Company, regardless of whether such interest or fees constitute an allowed
claim in such proceeding) and all other amounts payable hereunder or any other
Loan Document.
 
13.2    Guaranty Unconditional.  The obligations of the Parent under this
Section 13 shall be irrevocable, unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:
 
(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Company or any Subsidiary Guarantor under this
Agreement, any other Loan Document or any applicable Hedging Agreement, by
operation of law or otherwise (other than payment in full of the Guaranteed
Obligations);
 
(b)    any modification or amendment of or supplement to this Agreement, any
other Loan Document or any applicable Hedging Agreement;
 
(c)    any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Company under this Agreement, any
other Loan Document or any applicable Hedging Agreement;
 
(d)    any change in the existence, structure or ownership of the Company, or
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
the Company or its assets or any resulting release or discharge of any
obligation of the Company contained in this Agreement, any other Loan Document
or any applicable Hedging Agreement (other than payment in full of the
Guaranteed Obligations);
 
53

--------------------------------------------------------------------------------


 
(e)    the existence of any claim, set-off or other right which the Parent may
have at any time against the Company, the Administrative Agent, any Lender or
any other Person, whether in connection with this Agreement, any other Loan
Document,  any applicable Hedging Agreement or any unrelated transaction;
 
(f)        any invalidity or unenforceability relating to or against the Company
for any reason of this Agreement, any other Loan Document or any applicable
Hedging Agreement, or any provision of applicable law or regulation purporting
to prohibit the payment by the Company of the principal of or interest on any
Loan,  any amounts payable with respect to any Letter of Credit, any other
amount payable by it under this Agreement, any other Loan Document or any
applicable Hedging Agreement; or
 
(g)    any other act or omission to act or delay of any kind by the Company, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of or defense to the Parent’s obligations
hereunder.
 
13.3     Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances.  The Parent’s obligations hereunder shall remain in full force
and effect until the Commitments and all Letters of Credit shall have terminated
and all Guaranteed Obligations shall have been paid in full in cash (other than
in respect of contingent indemnification obligations with respect to which the
Administrative Agent and the Lenders have not asserted a claim against any Loan
Party).  If at any time any payment of principal of or interest on any Loan, any
amount payable with respect to any Letter of Credit, any other amount payable by
the Company under this Agreement, any other Loan Document or any applicable
Hedging Agreement is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of the Company or otherwise, the
Parent’s obligations hereunder with respect to such payment shall be reinstated
at such time as though such payment had been due but not made at such time.
 
13.4     Waiver by the Parent.  The Parent irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Company or any other Person.
 
13.5     Delay of Subrogation.  Notwithstanding any payment made by or on behalf
of the Parent under this Section 13, the Parent shall not exercise any right of
subrogation to any right of the Administrative Agent or any Lender until such
time as the Administrative Agent and the Lenders shall have received payment in
cash of the full amount of all Guaranteed Obligations, the expiration or
termination of all Letters of Credit and the termination of the Commitments.
 
13.6     Stay of Acceleration.  In the event that acceleration of the time for
payment of any amount payable by the Company under this Agreement, any other
Loan Document or any applicable Hedging Agreement is stayed upon insolvency,
bankruptcy or reorganization of the Company, all such amounts otherwise subject
to acceleration under the terms of this Agreement shall nonetheless be payable
by the Parent under this Section 13 forthwith on demand by the Administrative
Agent made at the written request of the Required Lenders.
 
SECTION 14     THE ADMINISTRATIVE AGENT.
 
54

--------------------------------------------------------------------------------


 
14.1    Appointment and Authorization.  (a) Each Lender hereby irrevocably
(subject to Section 14.9) appoints, designates and authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Administrative Agent shall not
have any duties or responsibilities except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
 
(b)      Each Issuing Lender shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith.  Each
Issuing Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 14 with respect to any acts taken or
omissions suffered by such Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent”, as used in this Section 14, included such Issuing
Lender with respect to such acts or omissions and (ii) as additionally provided
in this Agreement with respect to the Issuing Lenders.
 
(c)      The Swing Line Lender shall have all of the benefits and immunities (i)
provided to the Administrative Agent in this Section 14 with respect to any acts
taken or omissions suffered by the Swing Line Lender in connection with Swing
Line Loans made or proposed to be made by it as fully as if the term
“Administrative Agent”, as used in this Section 14, included the Swing Line
Lender with respect to such acts or omissions and (ii) as additionally provided
in this Agreement with respect to the Swing Line Lender.
 
14.2    Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
 
14.3    Liability of Administrative Agent.  None of the Agent-Related Persons
shall (i) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for such Agent-Related Person’s own
gross negligence or willful misconduct), or (ii) be responsible in any manner to
any of the Lenders or their participants for any recital, statement,
representation or warranty made by the Company or any Subsidiary or Affiliate of
the Company, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report,
 
55

--------------------------------------------------------------------------------


 
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
the Company or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Company or any of the Company’s Subsidiaries or Affiliates.
 
14.4    Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Company or any Subsidiary), independent accountants and other experts selected
by the Administrative Agent.  The Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, confirmation
from the Lenders of their obligation to indemnify the Administrative Agent
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders or all of the Lenders, if required hereunder,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all of the Lenders and participants.  Where this Agreement
expressly permits or prohibits an action unless the Required Lenders (or, if
required hereunder, all Lenders) otherwise determine, the Administrative Agent
shall, and in all other instances, the Administrative Agent may, but shall not
be required to, initiate a solicitation for the consent or a vote of the
Lenders.
 
14.5    Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default (except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders) unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Event of Default or Unmatured Event of Default and stating that
such notice is a “notice of default”.  The Administrative Agent will promptly
notify the Lenders of its receipt of any such notice.  The Administrative Agent
shall take such action with respect to such Event of Default or Unmatured Event
of Default as may be requested by the Required Lenders in accordance with
Section 12; provided that unless and until the Administrative Agent has received
any such request, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such Event
of Default or Unmatured Event of Default as it shall deem advisable or in the
best interest of the Lenders.
 
14.6    Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Administrative Agent
 
56

--------------------------------------------------------------------------------


 
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Company and its Subsidiaries, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company and
its Subsidiaries, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Company hereunder.  Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company.  Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company or its Affiliates which
may come into the possession of any of the Agent-Related Persons.
 
14.7    Indemnification.  Whether or not the transactions contemplated hereby
are consummated, the Lenders shall indemnify upon demand the Agent-Related
Persons (to the extent not reimbursed by or on behalf of the Company and without
limiting the obligation of the Company to do so), pro rata based on each
Lender’s Percentage, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities; provided that no Lender shall be
liable for any payment to any Agent-Related Person of any portion of the
Indemnified Liabilities to the extent resulting from such Agent-Related Person’s
gross negligence or willful misconduct; and provided, further, that no action
taken in accordance with the directions of the Required Lenders shall be deemed
to constitute gross negligence or willful misconduct for the purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share (according to its
Percentage) of any costs or out-of-pocket expenses (including reasonable fees of
attorneys for the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that any Loan Party is
obligated to, but fails, to reimburse the Administrative Agent therefor (but
without limiting such Loan Party’s obligation to so reimburse the Administrative
Agent, it being understood that the Administrative Agent shall promptly return
to each Lender any amount paid by such Lender pursuant hereto which is
subsequently reimbursed by any Loan Party).  The undertaking in this Section
shall survive termination of the Commitments, repayment of the Loans, any
foreclosure under, or any modification, release or discharge of, any or all of
the Collateral Documents, any termination of this Agreement and the resignation
or replacement of the Administrative Agent.
 
57

--------------------------------------------------------------------------------


 
14.8    Administrative Agent in Individual Capacity.  Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Company and its Subsidiaries and Affiliates as though Bank of America were not
the Administrative Agent, the Issuing Lender or the Swing Line Lender hereunder
and without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding the Company or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Company or such
Subsidiary) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.  With respect to their Loans,
Bank of America and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though Bank of
America were not the Administrative Agent and an Issuing Lender and the Swing
Line Lender, and the term “Lender” include Bank of America and its Affiliates,
to the extent applicable, in their individual capacities.
 
14.9    Successor Administrative Agent.  The Administrative Agent may, and at
the request of the Required Lenders shall, resign as Administrative Agent upon
30 days’ notice to the Lenders.  If the Administrative Agent resigns under this
Agreement, the Required Lenders shall, with (so long as no Event of Default
exists) the consent of the Company (which shall not be unreasonably withheld or
delayed), appoint from among the Lenders a successor administrative agent for
the Lenders.  If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor administrative agent from among the Lenders.  Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent, and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 14 and Sections 15.6 and
15.13 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.  If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor administrative agent as provided for
above.  Notwithstanding the foregoing, however, Bank of America may not be
removed as the Administrative Agent at the request of the Required Lenders
unless Bank of America shall also simultaneously be replaced as an “Issuing
Lender” and the “Swing Line Lender” hereunder pursuant to documentation in form
and substance reasonably satisfactory to Bank of America.
 
14.10    Withholding Tax.
 
(a)            The Administrative Agent and any Lender, Participant or Assignee
that is a “foreign corporation, partnership or trust” within the meaning of the
Code agrees to deliver to the Company and the Administrative Agent, on or prior
to the date this Agreement was executed (or if any Assignee or Participant was
not a Lender or Participant hereunder immediately prior to such
 
58

--------------------------------------------------------------------------------


 
assignment or participation, on or prior to the effective date of the assignment
or participation pursuant to which such Assignee or Participant became a Lender
or Participant hereunder or if the Administrative Agent is a successor to the
original Administrative Agent, on or prior to the date such Person accepts the
appointment as Administrative Agent), two properly completed and executed
original copies of Internal Revenue Service Forms W-9 and two properly completed
and executed copies of either (x) (i) Internal Revenue Service Form W-8BEN,
establishing a complete exemption from withholding tax under an applicable
United States income tax treaty or (y) Internal Revenue Service Form W-8ECI
establishing that payments under this Agreement are exempt from United States
withholding tax because such payments are connected with a United States trade
or business of the Administrative Agent or such Lender, Participant or
Assignee.  The Administrative Agent and each Lender, Participant or Assignee
shall also provide, to the extent it may lawfully do so, such other such other
forms, certificates, documents and other evidence as may be required under the
Code or other laws of the United States.
 
Each Lender, Participant or Assignee or the Administrative Agent, as the case
may be, agrees to promptly notify the Company and the Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.  In addition, each Lender, Participant or Assignee or
the Administrative Agent, as the case may be, shall, to the extent it may
lawfully do so, deliver to the Company and the Administrative Agent two further
copies of such Form W-8BEN or W-8ECI or successor applicable forms or other
manner of certification on or before the date that any such prior form expires
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent form previously delivered by such Person to the Company and the
Administrative Agent.
 
(b)            If any Lender claims exemption from, or reduction of, withholding
tax by providing IRS Form W-8ECI and such Lender sells, assigns, grants a
participation in, or otherwise transfers all or part of the obligations of the
Company to such Lender, such Lender agrees to notify the Administrative Agent of
the percentage amount in which it is no longer the beneficial owner of such
obligations of the Company hereunder. To the extent of such percentage amount,
the Administrative Agent will treat such Lender’s IRS Form W-8ECI as no longer
valid.
 
(c)            If any Lender claiming exemption from United States withholding
tax by filing IRS Form W-8BEN with the Administrative Agent sells, assigns,
grants a participation in, or otherwise transfers all or part of the obligations
of the Company to such Lender hereunder, such Lender agrees to undertake sole
responsibility for complying with the withholding tax requirements imposed by
Sections 1441 and 1442 of the Code.
 
(d)            If any Lender, Assignee or Participant is entitled to a reduction
in the applicable withholding tax, the Company or the Administrative Agent may
withhold from any interest payment to such Lender, Assignee or Participant an
amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by clause (a) of
this Section are not delivered to the Company or the Administrative Agent, then
the Company or the Administrative Agent may withhold from any interest payment
to such Lender, Assignee or Participant not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.
 
59

--------------------------------------------------------------------------------


 
(e)            If the IRS or any other Governmental Authority of the United
States or any other jurisdiction asserts a claim that the Company or the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender, Assignee or Participant (because the appropriate form
was not delivered or was not properly executed, or because such Lender, Assignee
or Participant failed to promptly notify the Company or the Administrative Agent
of a change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason) such Lender, Assignee or
Participant shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Company or the Administrative Agent as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to the Company or the Administrative
Agent, together with all costs and expenses (including reasonable fees of
attorneys for the Company and the Administrative Agent (including the reasonable
allocable costs of internal legal services and all reasonable disbursements of
internal counsel)). The obligation of the Lenders, Assignees or Participants
under this subsection shall survive the repayment of the Loans, any termination
of this Agreement and the resignation or replacement of the Administrative Agent
and shall apply to any assignee or successor of the Company.
 
14.11    Collateral Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, (a) to release any
Lien on any property granted to or held by the Administrative Agent under any
Collateral Document (i) upon termination of the Commitments and payment in full
of all Loans and all other obligations of the Company hereunder and the
expiration or termination of all Letters of Credit; (ii) which is sold or to be
sold or disposed of as part of or in connection with any disposition permitted
hereunder or (iii) subject to Section 15.1, if approved, authorized or ratified
in writing by the Required Lenders; (b) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Collateral Document to
the holder of any Lien on such property which is permitted by Section 10.8(c),
(d) or (l) hereof; or (c) to release any Subsidiary from its obligations under
the Subsidiary Guaranty if such entity ceases to be a Subsidiary as a result of
a transaction permitted hereunder.  Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Subsidiary from its obligations under the
Subsidiary Guaranty, pursuant to this Section 14.11.
 
14.12    Other Agents.  No Lender identified on the facing page of this
Agreement or otherwise herein, or in any amendment hereof or other document
related hereto, as being the Syndication Agent or the Documentation Agent shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement in such capacity.  Each Lender acknowledges that it has not relied,
and will not rely, on any Person so identified in deciding to enter into this
Agreement or in taking or refraining from taking any action hereunder or
pursuant hereto.
 
SECTION 15   GENERAL.
 
15.1    Waiver; Amendments.  No delay on the part of the Administrative Agent or
any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy.  No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement shall in
any
 
60

--------------------------------------------------------------------------------


 
event be effective unless the same shall be in writing and signed and delivered
by Lenders having an aggregate Percentage of not less than the aggregate
Percentage expressly designated herein with respect thereto or, in the absence
of such designation as to any provision of this Agreement, by the Required
Lenders and, in the case of an amendment or other modification, the Company, and
then any such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.  No
amendment, modification, waiver or consent shall increase the Percentage of any
Lender, or increase or extend the Commitment of any Lender, without the consent
of such Lender.  No amendment, modification, waiver or consent shall (i) extend
the scheduled maturity date of any principal of any Loan or extend the date for
payment of any interest on any Loan or any fees payable hereunder, (ii) reduce
the principal amount of any Loan, the rate of interest thereon or any fees
payable hereunder, (iii) release (x) the Parent from its obligations under the
Parent Guaranty, (y) any Subsidiary from its obligations under the Subsidiary
Guaranty (other than with respect to a Subsidiary Guarantor which ceases to be a
Subsidiary as a result of a transaction permitted hereunder) or (z) all or
substantially all of the collateral granted under the Collateral Documents or
(iv) reduce the aggregate Percentage required to effect an amendment,
modification, waiver or consent without, in each case, the consent of each
Lender directly affected thereby.  No provision of Section 14 or other provision
of this Agreement affecting the Administrative Agent in its capacity as such
shall be amended, modified or waived without the consent of the Administrative
Agent.  No provision of this Agreement relating to the rights or duties of an
Issuing Lender in its capacity as such shall be amended, modified or waived
without the consent of such Issuing Lender.  No provision of this Agreement
affecting the Swing Line Lender in its capacity as such shall be amended,
modified or waived without the written consent of the Swing Line
Lender.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
 
15.2     Confirmations.  The Company and each Lender agree from time to time,
upon written request received by it from the other, to confirm to the other in
writing (with a copy of each such confirmation to the Administrative Agent) the
aggregate unpaid principal amount of the Loans then outstanding to such Lender.
 
15.3     Notices.  Except as otherwise provided in Sections 2.2 and 2.4, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Schedule 15.3 or
at such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose.  Notices sent by
facsimile transmission shall be deemed to have been given when sent and receipt
of such facsimile is confirmed; notices sent by mail shall be deemed to have
been given three Business Days after the date when sent by registered or
certified mail, postage prepaid; and notices sent by hand delivery or overnight
courier service shall be deemed to have been given when received.  For purposes
of Sections 2.2 and 2.4, the Administrative Agent and the Swing Line Lender
shall be entitled to rely on telephonic instructions from any person that the
Administrative Agent or the Swing Line Lender in good faith believes is a
Responsible Officer of the Company, and the Company shall hold the
Administrative Agent, the Swing Line Lender and each other Lender harmless from
any loss, cost or expense resulting from any such reliance.
 
61

--------------------------------------------------------------------------------


 
15.4    Computations.  Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Section 10
to eliminate or to take into account the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Company
that the Required Lenders wish to amend Section 10 for such purpose), then the
Company’s compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Company and the Required Lenders.
 
15.5   Regulation U.  Each Lender represents that it in good faith is not
relying, either directly or indirectly, upon any Margin Stock as collateral
security for the extension or maintenance by it of any credit provided for in
this Agreement.
 
15.6    Costs, Expenses and Taxes.  The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent and the
Lead Arranger (including the reasonable fees and charges of counsel for the
Administrative Agent and the Lead Arranger and of local counsel, if any, who may
be retained by said counsel) in connection with the preparation, execution,
delivery and administration of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendments, supplements or waivers to any
Loan Documents), and all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees, court costs and other legal expenses and reasonable
allocated costs of internal counsel) incurred by the Administrative Agent and
each Lender during the existence of an Event of Default in connection with the
enforcement of this Agreement, the other Loan Documents or any amendments,
supplements or waivers thereto.  In addition, the Company agrees to pay, and to
save the Administrative Agent, the Lead Arranger and the Lenders harmless from
all liability for, (a) any stamp or other similar taxes (excluding franchise
taxes, branch profits taxes and other taxes imposed on or measured by net
income, net profits or receipts) which may be payable in connection with the
execution and delivery of this Agreement, the Credit Extensions hereunder, the
execution and delivery of any other Loan Document or any other document provided
for herein or delivered or to be delivered hereunder or in connection herewith,
except as otherwise provided in Section 7.6 or 8.1, and (b) any fees of the
Company’s auditors in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section
10.2.  All obligations provided for in this Section 15.6 shall survive repayment
of the Loans and any termination of this Agreement.
 
15.7     Subsidiary References.  The provisions of this Agreement relating to
Subsidiaries shall apply only during such times as the Company has one or more
Subsidiaries.
 
15.8     Captions.  Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
 
15.9     Assignments; Participations.
 
62

--------------------------------------------------------------------------------


 
15.9.1        Assignments.  Any Lender may, with the prior written consent of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company (which consents shall not be unreasonably delayed or
withheld), at any time assign and delegate to one or more Eligible Assignees
(any Person to whom such an assignment and delegation is to be made being herein
called an “Assignee”), all or any fraction of such Lender’s Loans and Commitment
in a minimum aggregate amount (in the case of an assignment to an Assignee other
than a Lender hereunder) equal to the lesser of (i) the amount of the assigning
Lender’s remaining Loans and, without duplication, Commitments and (ii)
$5,000,000 (or such lesser amount as the Company and the Administrative Agent
may agree in their discretion); provided that (a) no assignment and delegation
may be made to any Person if, at the time of such assignment and delegation, the
Company would be obligated to pay any greater amount under Section 7.6 or
Section 8 to the Assignee than the Company is then obligated to pay to the
assigning Lender under such Sections (and if any assignment is made in violation
of the foregoing, the Company will not be required to pay the incremental
amounts), (b) any assignment of all or a portion of a Lender’s Commitment to a
Person other than a Lender shall be subject to the prior written consent of the
Issuing Lenders and the Swing Line Lender (which consents shall not be
unreasonably withheld or delayed), (c) no consent of the Company or the
Administrative Agent shall be required in connection with any assignment from a
Lender to an Affiliate of such Lender or to another Lender; (d) no consent of
the Administrative Agent shall be required in connection with the assignment of
all or a portion of a Lender’s Revolving Loans and Commitment to another Lender
and (e) the Company and the Administrative Agent shall be entitled to continue
to deal solely and directly with such Lender in connection with the interests so
assigned and delegated to an Assignee until the date when all of the following
conditions shall have been met:
 
(w)     the Assignee shall have complied with the requirements set forth in
Section 14.10, if applicable,
 
(x)      five Business Days (or such lesser period of time as the Administrative
Agent and the assigning Lender shall agree) shall have passed after written
notice of such assignment and delegation, together with payment instructions,
addresses and related information with respect to such Assignee, shall have been
given to the Company and the Administrative Agent by such assigning Lender and
the Assignee,
 
(y)      the assigning Lender and the Assignee shall have executed and delivered
to the Company and the Administrative Agent an assignment agreement
substantially in the form of Exhibit E (an “Assignment Agreement”), together
with any documents required to be delivered thereunder, which Assignment
Agreement shall have been accepted by the Administrative Agent and, if required,
the Company, and
 
(z)      unless the Assignee is an Affiliate of the assigning Lender, the
assigning Lender or the Assignee shall have paid the Administrative Agent a
processing fee of $3,500.
 
From and after the date on which the conditions described above have been met,
(x) such Assignee shall be deemed automatically to have become a party hereto as
a Lender with respect to the interest assigned and, to the extent that rights
and obligations hereunder have been assigned and delegated to such Assignee
pursuant to such Assignment Agreement, shall have the rights and
 
63

--------------------------------------------------------------------------------


 
obligations of a Lender hereunder (in addition, if applicable, to rights and
obligations previously held by such Lender), and (y) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it pursuant to such Assignment Agreement, shall be released from
its obligations hereunder (and, in the case of an assignment of all of its
Commitments and Loans, shall cease to be a Lender (but shall continue to have
all rights and obligations under provisions hereof which by their terms survive
the termination hereof)).  Any attempted assignment and delegation not made in
accordance with this Section 15.9.1 shall be null and void.
 
The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at the Administrative Agent’s office specified for
payments pursuant to Section 7.1 a copy of each Assignment Agreement delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount of the Loans and
reimbursement obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Company, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Company
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
Notwithstanding the foregoing provisions of this Section 15.9.1 or any other
provision of this Agreement, any Lender may at any time assign all or any
portion of its Loans to a Federal Reserve Bank; provided that no such assignment
shall (i) release any Lender from any of its obligations hereunder or (ii)
substitute any such Federal Reserve Bank for such Lender as a party hereto; and
provided, further, that no such Federal Reserve Bank shall be entitled to
exercise any right (or shall have any obligation) of a Lender under the Loan
Documents unless it becomes a Lender in compliance with the other provisions of
this Section 15.9.1.
 
15.9.2    Participations.  Any Lender may at any time sell to one or more
commercial banks or other Persons participating interests in any Loan owing to
such Lender, the Commitment of such Lender, the direct or participation interest
of such Lender in any Letter of Credit or Swing Line Loan or any other interest
of such Lender hereunder (any Person purchasing any such participating interest
being herein called a “Participant”); provided that any Lender selling any such
participating interest shall give notice thereof to the Company.  In the event
of a sale by a Lender of a participating interest to a Participant, (x) such
Lender shall remain responsible for all of its obligations as a Lender hereunder
for all purposes of this Agreement, (y) the Company and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations hereunder and (z) all amounts payable by
the Company shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender.  No Participant shall
have any direct or indirect voting rights hereunder except with respect to any
of the events described in the fourth sentence of Section 15.1.  Each Lender
agrees to incorporate the requirements of the preceding sentence into each
participation agreement which such Lender enters into with any Participant.  The
Company agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement and with respect to any Letter of Credit to
the same extent
 
64

--------------------------------------------------------------------------------


 
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of setoff shall be subject
to the obligation of each Participant to share with the Lenders, and the Lenders
agree to share with each Participant, as provided in Section 7.5.  The Company
also agrees that each Participant shall be entitled to the benefits of Section
7.6 and Section 8 as if it were a Lender (provided that no Participant shall
receive any greater amount pursuant to Section 7.6 or Section 8 than would have
been paid to the participating Lender if no participation had been sold).
 
15.10    Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF ILLINOIS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW (EXCEPT 735
ILLINOIS COMPILED STATUTE §105/5-5).  Whenever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.  All obligations of the
Company and rights of the Administrative Agent and the Lenders expressed herein
or in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law.
 
15.11    Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.
 
15.12    Successors and Assigns.  This Agreement shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent.
 
15.13    Indemnification by the Company.
 
(a)      In consideration of the execution and delivery of this Agreement by the
Administrative Agent and the Lenders and the agreement to extend the Commitments
provided hereunder, the Company hereby agrees to indemnify, exonerate and hold
the Administrative Agent, the Lead Arranger, each Lender and each of the
officers, directors, employees, attorneys, Affiliates and agents of the
Administrative Agent and each Lender (each a “Lender Party”) free and harmless
from and against any and all Indemnified Liabilities, except to the extent that
such Indemnified Liabilities arise on account of any such Lender Party’s gross
negligence or willful misconduct.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Company hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.
 
(b)        All obligations provided for in this Section 15.13 shall survive
repayment of the Loans,  any foreclosure under, or any modification, release or
discharge of any or all of the Collateral Documents, the sale, transfer or
conveyance of all or part of the past and present properties and facilities or
any circumstances which might otherwise constitute a legal or equitable
discharge, in whole or in part, of the Company under this Agreement and any
termination of this Agreement.
 
65

--------------------------------------------------------------------------------


 
15.14    Forum Selection and Consent to Jurisdiction.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS (IF SUCH COURTS ARE UNAVAILABLE FOR ANY REASON, ANY OTHER
COURT SELECTED BY THE ADMINISTRATIVE AGENT); PROVIDEDTHAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
THE  ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH OF THE PARENT AND THE COMPANY
HEREBY EXPRESSLY AND IRREVOCABLY (A) SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY LITIGATION ABOVE; (B)
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID TO ITS
ADDRESS AS DETERMINED PURSUANT TO SECTION 15.3, BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF ILLINOIS; AND (C) WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH
COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
 
15.15   Waiver of Jury Trial.  EACH OF THE COMPANY, THE PARENT, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH LOAN PARTY
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT AND EACH SUCH
OTHER LOAN DOCUMENTS.
 
15.16   USA PATRIOT ACT NOTICE.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Parent and the
Company that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Parent and the
Company, which information includes the name and address of the Parent and the
 
66

--------------------------------------------------------------------------------


 
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Parent and the Company in accordance with
the Act.
 
 
67

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 
MIDDLEBY MARSHALL INC.




By /s/  Timothy J. FitzGerald         
                                                                        
Title Chief Financial Officer         
                                                                         




THE MIDDLEBY CORPORATION




By /s/  Timothy J. FitzGerald      
                                                                         
Title Chief Financial Officer        
                                                                         
 
 
 
S-1

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A., as Administrative
Agent




By /s/  Suzanne Paul            
                                                                         
Title                                     
 
 
                                         
S-2

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A., as an Issuing Lender,
as Swing Line Lender and as a Lender




By /s/  Craig W. McGuire          
                                                                         
Title Senior Vice President          
 
 
                                                                         
S-3

--------------------------------------------------------------------------------


 
 
WELLS FARGO BANK, N.A., as Syndication
Agent and as a Lender




By /s/  Edmund Lester            
                                                                         
Title Senior Vice President       
 
 
 
S-4

--------------------------------------------------------------------------------


                                                                         
 
ROYAL BANK OF CANADA, as Co-
Documentation Agent and as a Lender






By /s/  Meredith Majesty      
                                                                         
Title Authorized Signatory     
 
                                                                      
S-5

--------------------------------------------------------------------------------


 
 
 
RBS CITIZENS, N.A., as Co-Documentation Agent
and as a Lender






By /s/  M. James Barry, III        
                                                                         
Title Vice President                    
 
 
                                                                         
S-6

--------------------------------------------------------------------------------


 
 
 
FIFTH THIRD BANK, as a Co-Agent and as a
Lender






By /s/  Neil G. Mesch           
                                                                         
Title Vice President                
 
 
 
 
S-7

--------------------------------------------------------------------------------


                                                                         
 
 
NATIONAL CITY BANK, as Co-Agent and as a
Lender






By /s/  Lynn Rosinsky                                     
                                                                         
Title Senior Vice President, Regional Manager
 
 
 
 
S-8

--------------------------------------------------------------------------------


 
 
 
COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A.,”RABOBANK
NEDERLAND”, NEW YORK BRANCH,
as a Lender






By /s/  Jeff Bliss                              
                                                                         
Title Vice President                         
                                                                         






By /s/  Rebecca Morrow                
                                                                         
Title Executive Director                  
                                                                         




S-9

--------------------------------------------------------------------------------


 
 
 
THE PRIVATE BANK AND TRUST COMPANY,
as a Lender






By /s/  Marcus Montanye                                   
                                                                         
Title  Managing Director & Senior Vice President


 
 
S-10

--------------------------------------------------------------------------------


 
 
 
ASSOCIATED BANK, National Association, as a
Lender






By /s/  Brett Rausch                     
                                                                         
Title Vice President                      
                                                                         
 
 
 
S-11

--------------------------------------------------------------------------------


 

 
HSBC BANK USA, NA, as a Lender






By /s/  Andrew Bicker                 
                                                                         
Title Vice President                      
                                                                         




S-12

--------------------------------------------------------------------------------


 
 
 
MB FINANCIAL BANK, N.A., as a Lender





By /s/  Henry Wessel                   
                                                                         
Title Vice President                      
                                                                         
 
 
 

 
S-13

--------------------------------------------------------------------------------


 
 
 
THE NORTHERN TRUST COMPANY, as a
Lender




By /s/  Laurie Kieta                   
                                                                         
Title Vice President                    
 
 
 
                                                                         
S-14

--------------------------------------------------------------------------------


 
 
COMERICA BANK, as a Lender




By /s/  Tamara J. Miller                
                                                                         
Title Vice
President                                                                                                
 
 
 

 
S-15

--------------------------------------------------------------------------------




 